Exhibit 10.27

EXECUTION VERSION

AMENDED AND RESTATED

ASSET PURCHASE AGREEMENT

DATED AS OF FEBRUARY 14, 2013

AMONG

BAYSIDE SCHOOL SPECIALTY, LLC,

SCHOOL SPECIALTY, INC.,

AND

THE OTHER SELLERS NAMED HEREIN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1 DEFINITIONS

     1   

1.1 Certain Terms Defined

     1   

1.2 Interpretation

     12   

ARTICLE 2 PURCHASE AND SALE OF THE ACQUIRED ASSETS

     13   

2.1 Purchase and Sale of Assets

     13   

2.2 Excluded Assets

     15   

2.3 Assumption of Liabilities

     16   

2.4 Excluded Liabilities

     16   

2.5 Real Property Lease and Contract Designation; Cure Costs

     19   

ARTICLE 3 CONSIDERATION

     21   

3.1 Purchase Price

     21   

3.2 Allocation of Purchase Price

     22   

3.3 Assignment to Subsidiaries of Purchaser

     22   

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF SELLERS

     23   

4.1 Organization

     23   

4.2 Subsidiaries and Investments

     23   

4.3 Authorization of Agreement

     23   

4.4 Conflicts; Consents of Third Parties

     23   

4.5 Title to Acquired Assets

     24   

4.6 Contracts

     24   

4.7 Real Property

     26   

4.8 Intellectual Property

     27   

4.9 Taxes

     28   

4.10 Collective Bargaining Agreements, Employment Agreements, etc.

     30   

4.11 Employee Benefit Plans

     31   

4.12 Environmental Matters

     32   

4.13 Insurance

     32   

4.14 Financial Statements

     33   

4.15 No Brokers or Finders

     33   

4.16 Affiliate Transactions

     34   

4.17 Litigation; Proceedings

     34   

4.18 Compliance with Laws

     34   

4.19 Accounts Receivable

     34   

4.20 Inventory

     35   

4.21 Warranties Are Exclusive

     35   

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF PURCHASER

     35   

5.1 Organization

     35   

5.2 Authorization and Validity

     35   

 

i



--------------------------------------------------------------------------------

5.3 No Conflict or Violation

     35   

5.4 Consents and Approvals

     36   

5.5 No Brokers or Finders

     36   

5.6 Financial Wherewithal

     36   

5.7 Litigation; Proceedings

     36   

5.8 As Is Transaction

     36   

ARTICLE 6 COVENANTS AND OTHER AGREEMENTS

     37   

6.1 Pre-Closing Covenants of Sellers

     37   

6.2 Pre-Closing Covenants of Purchaser

     40   

6.3 Antitrust Notification

     40   

6.4 Transfer of Permits

     40   

6.5 Employment Covenants and Other Undertakings

     41   

6.6 Exclusivity

     43   

6.7 Casualty

     44   

6.8 Name Change

     44   

6.9 Release of Claims

     44   

6.10 Transition Services

     44   

6.11 Alternate Transactions

     44   

6.12 Post-Closing Access

     44   

6.13 Purchaser Financing Cooperation

     45   

ARTICLE 7 TAXES

     45   

7.1 Tax Matters

     45   

7.2 Waiver of Bulk Sales Laws

     46   

ARTICLE 8 BANKRUPTCY COURT MATTERS

     47   

8.1 Sale Motion

     47   

8.2 Sale Order

     47   

8.3 Procedure

     47   

8.4 Purchaser Protections

     47   

ARTICLE 9 CONDITIONS PRECEDENT TO PERFORMANCE BY THE PARTIES

     48   

9.1 Conditions Precedent to Performance by Sellers

     48   

9.2 Conditions Precedent to the Performance by Purchaser

     49   

ARTICLE 10 CLOSING AND DELIVERIES

     50   

10.1 Closing

     50   

10.2 Sellers’ Deliveries

     50   

10.3 Purchaser’s Deliveries

     51   

ARTICLE 11 TERMINATION

     51   

11.1 Conditions of Termination

     51   

11.2 Effect of Termination

     53   

11.3 Expense Reimbursement

     53   

 

ii



--------------------------------------------------------------------------------

ARTICLE 12 MISCELLANEOUS

     53   

12.1 Survival

     53   

12.2 Further Assurances

     54   

12.3 Successors and Assigns

     54   

12.4 Governing Law; Jurisdiction

     54   

12.5 Expenses

     54   

12.6 Severability

     54   

12.7 Notices

     55   

12.8 Amendments; Waivers

     56   

12.9 Entire Agreement

     56   

12.10 Sellers Disclosures

     56   

12.11 Headings

     56   

12.12 Electronic Delivery; Counterparts

     56   

12.13 Waiver of Jury Trial

     57   

12.14 Third Party Beneficiaries

     57   

12.15 Specific Performance

     57   

EXHIBITS

 

Exhibit A

  Form of Assignment and Assumption Agreement

Exhibit B

  Form of Sale Order

Exhibit C

  Form of Bidding Procedures Order

Exhibit D

  Form of Bill of Sale

SCHEDULES

 

Schedule 1.1(a)

  Excluded Contracts

Schedule 2.2(g)

  Other Excluded Assets

Schedule 2.4(a)(xxii)

  Other Excluded Liabilities

Schedule 2.5(a)

  Contract & Cure Schedule

Schedule 4.2

  Subsidiaries

Schedule 4.4(a)

  Conflicts

Schedule 4.4(b)

  Consents of Third Parties

Schedule 4.5

  Title to Acquired Assets

Schedule 4.6

  Contracts

Schedule 4.7(a)

  Real Property

Schedule 4.7(b)

  Threatened Condemnation of Real Property

Schedule 4.7(d)

  Real Property Security Deposits

Schedule 4.8(a)

  Intellectual Property

Schedule 4.8(b)

  License Agreements

Schedule 4.8(e)

  Infringement

Schedule 4.9(c)

  Tax Returns

Schedule 4.9(g)

  Included Income and Excluded Deductions

 

iii



--------------------------------------------------------------------------------

Schedule 4.10(a)

  Collective Bargaining Agreements and Employment Agreements

Schedule 4.10(b)

  NLRB Matters

Schedule 4.10(c)

  Employment-Related Violations

Schedule 4.10(d)

  Employees

Schedule 4.11(a)

  Employee Benefit Plans

Schedule 4.11(b)

  Multiemployer Plans

Schedule 4.11(g)

  COBRA

Schedule 4.11(h)

  Benefits for Former Employees

Schedule 4.12

  Environmental Matters

Schedule 4.13

  Insurance

Schedule 4.15

  Brokers or Finders

Schedule 4.16

  Affiliate Transactions

Schedule 4.17

  Litigation; Proceedings

Schedule 9.2(j)

  Consents

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED ASSET PURCHASE AGREEMENT

THIS AMENDED AND RESTATED ASSET PURCHASE AGREEMENT (this “Agreement”), dated as
of February 14, 2013 (the “Execution Date”), is made by and among (i) Bayside
School Specialty, LLC, a Delaware limited liability company (“Purchaser”), and
(ii) School Specialty, Inc., a Wisconsin corporation (“SS”) and each of its
Subsidiaries listed on the signature pages of this Agreement (together with SS,
each a “Seller” and collectively, “Sellers”).

RECITALS

WHEREAS, on January 28, 2013, Purchaser and Sellers entered into an asset
purchase agreement (the “Original Asset Purchase Agreement”);

WHEREAS, this Agreement amends, restates, and supersedes, in its entirety, the
Original Asset Purchase Agreement;

WHEREAS, on January 28, 2013 (the “Petition Date”), Sellers filed voluntary
petitions for reorganization relief (the “Bankruptcy Cases”) with the United
States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”)
pursuant to Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101
et seq. (the “Bankruptcy Code”);

WHEREAS, Sellers desire to sell, transfer and assign to Purchaser, and Purchaser
desires to acquire and assume from Sellers, pursuant to Sections 105, 363 and
365 of the Bankruptcy Code, the Acquired Assets and the Assumed Liabilities as
more specifically provided herein;

WHEREAS, the board of directors, board of managers or applicable governing body
of each Seller has determined that it is advisable and in the best interests of
their respective estates and the beneficiaries of such estates to consummate the
transactions provided for herein pursuant to the Bidding Procedures Order and
the Sale Order and has approved this Agreement; and

WHEREAS, the transactions contemplated by this Agreement are subject to the
approval of the Bankruptcy Court and will be consummated only pursuant to the
Sale Order to be entered in the Bankruptcy Cases.

NOW, THEREFORE, in consideration of the foregoing and their respective
representations, warranties, covenants and agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, Sellers and
Purchaser hereby agree as follows:

ARTICLE 1

DEFINITIONS

1.1 Certain Terms Defined. As used in this Agreement, the following terms have
the following meanings:

“ABL Credit Agreements” means (a) the Debtor-In-Possession Credit Facility,
dated as of January 31, 2013, by and among the borrowers and guarantors named
therein, Wells Fargo Capital Finance, LLC, as agent, and the lenders party
thereto from time to time, as amended from time to time (the “ABL DIP Credit
Agreement”) and (b) the Existing Loan Agreement (as defined in the ABL DIP
Credit Agreement).



--------------------------------------------------------------------------------

“ABL Credit Parties” means all Agents and all lenders party to the ABL Credit
Agreements.

“Acquired Assets” are those assets described in Section 2.1.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with, such Person, and the term “control” (including
the terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct the management and policies of
such Person, whether through ownership of voting securities, by contract or
otherwise.

“Agreement” has the meaning set forth in the Preamble.

“Allocation Statement” has the meaning set forth in Section 3.2.

“Alternate Transaction” means a transaction or series of related transactions
pursuant to which Sellers (a) accept a bid, other than that of Purchaser, as the
highest or best offer in the Auction or (b) sell, transfer, lease or otherwise
dispose of, directly or indirectly, including through an asset sale, stock sale,
merger, reorganization, or bankruptcy plan of reorganization or liquidation, or
other similar transaction (by Sellers or otherwise), including a Court-approved
stand-alone plan of reorganization or refinancing, all or substantially all of
the Acquired Assets (or agrees to do any of the foregoing) to a party or parties
other than Purchaser.

“Ancillary Agreement” means any agreement, document or instrument (other than
this Agreement) that any Seller or Purchaser, as applicable, enters into or
delivers in connection with the consummation of the transactions contemplated
hereby.

“Assigned Contract” means any Purchased Contract, other than the Excluded
Contracts.

“Assignment and Assumption Agreement” means the Assignment and Assumption
Agreement in substantially the form annexed hereto as Exhibit A evidencing the
assignment to and assumption by Purchaser of all rights and obligations under
the Assigned Contracts.

“Assumed Liabilities” has the meaning set forth in Section 2.3.

“Assumed Plans” has the meaning set forth in Section 6.5(g).

“Assumption Order” means an order of the Bankruptcy Court authorizing the
assumption or the assumption and assignment of a Contract pursuant to
Section 365 of the Bankruptcy Code.

“Avoidance Action” means any claim, right or cause of action of Sellers arising
under sections 544 through 553 of the Bankruptcy Code.

 

2



--------------------------------------------------------------------------------

“Auction” means the auction for the sale of Sellers’ assets conducted by Sellers
if, and only if, any Qualified Bid is received pursuant to the Bidding
Procedures Order.

“Bankruptcy Cases” has the meaning set forth in the Recitals.

“Bankruptcy Code” has the meaning set forth in the Recitals.

“Bankruptcy Court” has the meaning set forth in the Recitals.

“Bidding Procedures Order” means an order, in all material respects in the form
of Exhibit C, issued by the Bankruptcy Court that, among other things,
establishes procedures for an auction process to solicit competing bids and
authorizes payment of the Expense Reimbursement in accordance with the terms and
subject to the conditions in such order.

“Bill of Sale” means the Bill of Sale in all material respects in the form of
Exhibit D conveying to Purchaser title to all of the Acquired Assets.

“Budget” means the Approved Budget as defined in the DIP Credit Agreement and as
provided to the administrative agent pursuant to the DIP Credit Agreement and
attached thereto as an exhibit.

“Business” means Sellers’ business of providing instructional solutions that
address a broad spectrum of educational needs, including basic school supplies,
supplemental learning products, classroom equipment and furniture, and
standards-based curriculum solutions.

“Business Day” means any day other than Saturday, Sunday and any day that is a
legal holiday or a day on which banking institutions in New York are authorized
by Law or other governmental action to close.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended (42 U.S.C. § 9601 et seq.), and any
regulations promulgated thereunder.

“Claim” has the meaning ascribed by Bankruptcy Code § 101(5), including all
rights, claims, causes of action, defenses, debts, demands, damages, offset
rights, setoff rights, recoupment rights, obligations, and liabilities of any
kind or nature under contract, at Law or in equity, known or unknown, contingent
or matured, liquidated or unliquidated, and all rights and remedies with respect
thereto.

“Closing” has the meaning set forth in Section 10.1.

“Closing Date” has the meaning set forth in Section 10.1.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
issued thereunder.

 

3



--------------------------------------------------------------------------------

“Contract” means any agreement, contract, lease, sublease, purchase order,
arrangement, license, commitment or other binding arrangement or understanding,
whether written or oral, and any amendments, modifications or supplements
thereto, including, for the avoidance of doubt, any Real Property Lease and any
customer agreement or contract.

“Contract & Cure Schedule” has the meaning set forth in Section 2.5(a).

“Contract Notice” has the meaning set forth in Section 2.5(c).

“Copyrights” means any non-United States or United States copyright
registrations and applications for registration thereof, and any nonregistered
copyrights, including copyrights in compilations, collective works and all
content and information contained on any website and “mask works” (as defined
under 17 U.S.C. § 901) and any registrations and applications for “mask works.”

“Credit Bid Amount” has the meaning set forth in Section 3.1(a).

“Cure Cost” means any amounts required by Section 365(b)(1) of the Bankruptcy
Code under any applicable Designated Contract.

“Designated Contracts” means all Contracts set forth on the Contract & Cure
Schedule.

“Designation Deadline” means 5:00 p.m., New York time, on the date that is 120
days after the Petition Date (or if such date is not a Business Day, the last
Business Day immediately prior thereto), or such later date to which Purchaser
and Sellers shall mutually agree and as the Bankruptcy Court may authorize.

“Designee” has the meaning set forth in Section 3.3.

“DIP Credit Agreement” means that certain Senior Secured Super Priority
Debtor-In-Possession Credit Agreement dated as of January 31, 2013 among School
Specialty, Inc., Classroomdirect.Com, LLC, Delta Education, LLC, Sportime, LLC,
Childcraft Education Corp., Bird-In-Hand Woodworks, Inc., Califone
International, Inc., and Premier Agendas, Inc., as Borrowers, Select Agendas,
Corp., Frey Scientific, Inc., and Sax Arts & Crafts, Inc., as Guarantors, the
Lenders, as defined therein, and Bayside Finance, LLC, as Administrative Agent
and as Collateral Agent.

“DIP Obligations” means all Indebtedness as of the Closing outstanding under the
DIP Credit Agreement.

“DIP Orders” means the interim and final orders of the Bankruptcy Court
approving Sellers’ entry into the DIP Credit Agreement.

“Documents” means all files, documents, instruments, papers, books, reports,
records, tapes, microfilms, photographs, letters, budgets, forecasts, ledgers,
journals, title policies, customer lists, regulatory filings, operating data and
plans, technical documentation (including design specifications, functional
requirements, operating instructions, logic manuals and flow

 

4



--------------------------------------------------------------------------------

charts), user documentation (including installation guides, user manuals,
training materials, release notes and working papers), marketing documentation
(including sales brochures, flyers, pamphlets, Internet Web pages and any
Internet Web page content), cost and pricing information, business plans,
quality control records and procedures, blueprints, accounting and tax files,
customer files and documents (including credit information), personnel files for
employees, supplier lists, records, literature and correspondence, including
materials relating to inventories, services, marketing, advertising, promotional
materials, documents evidencing or constituting Intellectual Property, and other
similar materials to the extent related to, used in, or held for use in, the
Business or the Acquired Assets, in each case whether or not in electronic form,
whether or not physically located on any of the Leased Real Property or the
Owned Real Property, but excluding (a) personnel files for Employees who are not
hired by Purchaser as of the Closing Date (except records necessary for
Purchaser to provide COBRA coverage if required by Law) and (b) any materials
exclusively related to any Excluded Assets.

“Electronic Delivery” has the meaning set forth in Section 12.12.

“Employee” means any employee of Sellers as of the Closing Date.

“Employee Benefit Plans” has the meaning set forth in Section 4.11(a).

“Encumbrances” means, to the extent not considered a Lien, any security
interest, lien, collateral assignment, right of setoff, debt, pledge, levy,
charge, encumbrance, option, right of first refusal, restriction (whether on
transfer, disposition or otherwise), other similar agreement terms tending to
limit any right or privilege of any Seller under any Contract, conditional sale
contract, title retention contract, mortgage, lease, deed of trust,
hypothecation, indenture, security agreement, easement, license, servitude,
proxy, voting trust, transfer restriction under any shareholder or similar
agreement, or any other agreement, arrangement, contract, commitment or binding
obligation of any kind whatsoever, whether written or oral, or imposed by any
Law, equity or otherwise.

“Environmental Laws” has the meaning set forth in Section 4.12.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliates” has the meaning set forth in Section 4.11(a).

“Excluded Assets” has the meaning set forth in Section 2.2.

“Excluded Contracts” means (a) the Contracts set forth on Schedule 1.1(a) as
updated pursuant to Section 2.5 and (b) Contracts relating to the Excluded
Assets and the Excluded Liabilities.

“Excluded Environmental Liabilities” means any Liability or other investigatory,
corrective or remedial obligation, whenever arising or occurring, arising under
Environmental Laws with respect to Sellers, the Business, the Acquired Assets,
the Facilities or the Leased Properties (including any arising from the on-site
or off-site Release, threatened Release, treatment, storage, transportation,
processing, disposal, or arrangement for disposal of Hazardous

 

5



--------------------------------------------------------------------------------

Materials) whether or not constituting a breach of any representation or
warranty herein and whether or not set forth on any schedule attached hereto,
but only to the extent related to pre-Closing conditions.

“Excluded Liabilities” has the meaning set forth in Section 2.4.

“Execution Date” has the meaning set forth in the Preamble.

“Expense Reimbursement” means the reasonable out-of-pocket costs, fees and
expenses (including legal, financial advisory, accounting and other similar
costs, fees and expenses) incurred by Purchaser or its Affiliates (other than
Sellers) in connection with the negotiation, documentation and implementation of
this Agreement and the transactions contemplated hereby and all proceedings
incident thereto; provided, that under no circumstances shall the amount of the
Expense Reimbursement exceed $1,000,000 in the aggregate.

“Facilities” means all facilities owned or leased by the Sellers at which the
Business is conducted including all Leased Real Property and Owned Real
Property.

“FF&E” means all equipment, machinery, fixtures, furniture and other tangible
property owned by Sellers (unless sold to any third party in the ordinary course
of business and not in violation of this Agreement), located at any of the
Facilities, stored in any offsite location or used, held for use or useful in
the operation of the Business or the Acquired Assets (including all such
property that is damaged), including all work in process, raw materials,
inventory, stores and supplies, tools, finished products, spare parts, packaging
and shipping containers, and other materials.

“Furnished Reports” has the meaning set forth in Section 4.14(a).

“GAAP” has the meaning set forth in Section 4.14(b).

“Governmental Authority” means any U.S. or foreign, federal, state or local,
court, tribunal, governmental department, agency, board or commission,
regulatory, taxing or supervisory authority, or other administrative,
governmental or quasi-governmental body, subdivision or instrumentality.

“Hazardous Materials” shall mean (a) any petroleum products or byproducts,
radioactive materials, friable asbestos or polychlorinated biphenyls or (b) any
waste, material, or substance defined as a “hazardous substance,” “hazardous
material,” or “hazardous waste” or “pollutant” or otherwise subject to
regulation, investigation, control or remediation under any applicable
Environmental Law.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

“Improvements” means, with respect to any Real Property, all buildings,
fixtures, structures, systems, facilities, easements, rights-of-way, privileges,
improvements, licenses, hereditaments, appurtenances and all other rights and
benefits belonging, or in any way related, to such Real Property.

 

6



--------------------------------------------------------------------------------

“Indebtedness” with respect to any Person means any obligation of such Person
for borrowed money, and in any event shall include (a) any obligation of such
Person incurred for all or any part of the purchase price of property or other
assets or for the cost of property or other assets constructed or of
improvements thereto, other than accounts payable included in current
liabilities and incurred in respect of property purchased in the ordinary course
of business, (b) the face amount of all letters of credit issued for the account
of such Person, (c) obligations of such Person secured by Liens or Encumbrances,
(d) capitalized lease obligations of such Person, (e) all guarantees and similar
obligations of such Person, (f) all accrued interest, fees and charges in
respect of any indebtedness of such Person and (g) all prepayment premiums and
penalties, and any other fees, expenses, indemnities and other amounts payable
as a result of the prepayment or discharge of any indebtedness of such Person.

“Intellectual Property” means all rights of Sellers in and to: (a) Trademarks;
(b) Patents; (c) Copyrights; (d) Software; (e) rights of publicity and privacy
relating to the use of the names, likenesses, voices, signatures and
biographical information of real persons; (f) inventions (whether or not
patentable), discoveries, improvements, know-how, formulae, methodologies,
business methods, processes, technology, drawings, specifications and data, and
applications, registrations or grants in any jurisdiction pertaining to the
foregoing, including re-issues, continuations, divisions, continuations-in-part,
reexaminations, renewals and extensions; (g) Internet websites, web pages,
domain names and applications and registrations pertaining thereto and all
intellectual property used in connection with or contained in websites;
(h) trade secrets, inventions and confidential business information (including
ideas, research and development, know-how, formulas, compositions, manufacturing
and production processes and techniques, technical data, designs, drawings,
specifications, customer and supplier lists, pricing and cost information,
business and marketing plans and proposals, assembly, test, installation,
technical, operating and service and maintenance manuals and data, hardware
reference manuals and engineering, programming, service and maintenance notes
and logs), (j) any and all other intellectual property and proprietary rights;
(k) all rights under agreements relating to the foregoing; (l) all books and
records pertaining to the foregoing; (m) all claims or causes of action arising
out of or related to past, present or future infringement or misappropriation of
the foregoing and (n) goodwill related to all of the foregoing.

“Interest” means “interest” as that term is used in Bankruptcy Code
Section 363(f).

“Inventory” means all raw materials, work-in-process, inventory, supplies,
finished goods and goods in transit, packaging materials and other consumables
of Sellers, including inventory (i) in the possession of the Company or
(ii) that is to be delivered by the vendor of such inventory to Sellers pursuant
to an order made by or on behalf of Sellers prior to the Closing, but in each
case excluding inventory, supplies, finished goods and goods in transit of the
Company that are (x) damaged or otherwise designated as “return to vendor” or
(y) designated to be sold as part of a bulk sale.

“IP Licenses” has the meaning set forth in Section 4.6(a)(xiii).

“IRS” means the U.S. Internal Revenue Service.

 

7



--------------------------------------------------------------------------------

“Law” means any law, statute, ordinance, regulation, rule, code or rule of
common law or otherwise of, or any order, judgment, injunction or decree issued,
promulgated, enforced or entered by, any Governmental Authority.

“Leased Real Property” means all Real Property leased, subleased or licensed by
Sellers, as lessee, sublessee or licensee, all of which are identified on
Schedule 4.7(a).

“Liability” means any liability or obligation (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become due
and regardless of when asserted), including any liability for Taxes.

“License Agreements” has the meaning set forth in Section 4.8(b).

“Lien” has the meaning given to that term in the Bankruptcy Code.

“Material Adverse Effect” means a state of facts, event, change or effect with
respect to the Business, the Acquired Assets or the Assumed Liabilities that
results in or would reasonably be expected to result in a material adverse
effect on the results of operations or condition (financial or otherwise) of the
Sellers, the Acquired Assets and the Business, taken as a whole, but excludes
any state of facts, event, change or effect relating to (a) changes or
conditions affecting the industries in which Sellers operate generally;
(b) changes in economic, regulatory or political conditions generally;
(c) changes in financial, banking or securities markets; (d) changes in
applicable Law or GAAP or interpretations thereof; (e) any act of war, terrorism
or armed conflict; (f) the public announcement, pendency or completion of the
transactions contemplated by this Agreement and (g) the filing of the Bankruptcy
Cases and the effect thereof; provided, in each of clauses (a) through (e), that
any such change does not have a disproportionate effect on the Acquired Assets
and the Business taken as a whole.

“Material Contracts” has the meaning set forth in Section 4.6(b).

“Non-Assignable Contracts” has the meaning set forth in Section 2.5(f).

“Orders” means the Sale Order and the Bidding Procedures Order.

“Original Asset Purchase Agreement” has the meaning set forth in the Recitals.

“Owned Intellectual Property” has the meaning set forth in Section 4.8(d).

“Owned Real Property” has the meaning set forth in Section 4.7(a).

“Patents” means all patents, patent applications and non-United States
counterparts thereof, and industrial designs (including any continuations,
divisionals, continuations-in-part, renewals, reissues, and applications for any
of the foregoing).

“Permits” means all certificates of occupancy or other certificates, permits,
authorizations, filings, approvals and licenses possessed by Sellers, or through
which Sellers have rights, that are used, useable or useful in the operation of
the Business or the use or enjoyment or benefit of the Acquired Assets.

 

8



--------------------------------------------------------------------------------

“Permitted Lien” means: (a) Liens and Encumbrances for Taxes not yet due and
payable or which are being contested in good faith by appropriate proceedings
and for which adequate reserves with respect thereto are maintained on the books
of Sellers; (b) statutory liens of carriers, warehousemen, mechanics, repairmen,
workmen, suppliers or materialmen imposed by Law and arising in the ordinary
course of business that are not delinquent and that do not, individually or in
the aggregate, materially affect the ownership, lease, value or use of the
affected asset or of the Acquired Assets as a whole; (c) pledges or deposits in
connection with workers’ compensation, unemployment insurance and other
social-security Laws; (d) with respect to Real Property, any Lien or Encumbrance
which a reputable title insurance company would be willing to omit as an
exception, or affirmatively insure, in its title insurance policy for the
applicable parcel of Real Property; (e) with respect to Real Property, any
condition that may be shown by a current and accurate survey, or that would be
apparent as part of a physical inspection, of the applicable parcel of Real
Property, in each case which does not materially adversely interfere with the
present use of the parcel of Real Property it affects; (f) Liens and
Encumbrances that will be released prior to or as of Closing; (g) with respect
to leased or licensed property (including the Leased Real Property), the terms
and conditions of the lease or license applicable thereto to the extent
constituting a Purchased Contract; (h) all defects, exceptions, restrictions,
easements, rights-of-way and other similar encumbrances of record other than
monetary encumbrances, judgments and monetary liens that in each case (1) would
not in any case, individually or in the aggregate, reasonably be expected to
materially and adversely impair the ownership or lease of nor materially and
adversely detract from the value or use of the property subject thereto or
(2) would not be reasonably expected to materially interfere with the ordinary
conduct of the business of Sellers at the property subject thereto; (i) zoning,
entitlement, building and other land use regulations and codes imposed by any
Governmental Authority having jurisdiction over the Real Property, which are not
violated by the current use, occupancy or operation of the Real Property;
(j) any right, title or interest of a lessor, sublessor or licensor under any of
the Real Property Leases; and (k) in the case of the Leased Real Property, any
Lien or Encumbrance to which the fee simple interest (or any superior leasehold
interest) is subject.

“Person” means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust, sole
proprietorship, unincorporated organization, Governmental Authority or other
entity.

“Petition Date” has the meaning set forth in the Recitals.

“Potential Transaction” has the meaning set forth in Section 6.6.

“Pre-Petition Credit Agreement” means that certain Credit Agreement dated as of
May 22, 2012 by and among the Sellers, the lenders party thereto, the guarantors
defined therein and Bayside Finance, LLC, as Administrative Agent, Collateral
Agent and lender, as amended or modified through the Execution Date.

 

9



--------------------------------------------------------------------------------

“Pre-Petition Loan Documents” means the “Loan Documents” as defined in the
Pre-Petition Credit Agreement, and all other documents referred to therein or
delivered in connection therewith.

“Proceeding” has the meaning set forth in Section 2.4(a)(ix).

“Purchase Price” has the meaning set forth in Section 3.1(a).

“Purchased Contracts” has the meaning set forth in Section 2.1(e).

“Purchaser” has the meaning set forth in the Preamble and includes each Designee
in accordance with Section 3.3.

“Purchaser Employees” means the Employees of Sellers who accept an offer of
employment with Purchaser based on the initial terms and conditions set by
Purchaser.

“Qualified Bid” means competing bids pre-qualified for the Auction in accordance
with the Bidding Procedures Order.

“Real Property” means all of the Owned Real Property and the Leased Real
Property, together with all buildings and Improvements thereon and all
appurtenances and rights thereto.

“Real Property Leases” means all of Sellers’ right, title and interest in all
leases, subleases, licenses, concessions and other agreements (written or oral)
and all amendments, extensions, renewals, guaranties and other agreements with
respect thereto, pursuant to which Sellers hold a leasehold or subleasehold
estate in, or are granted a license or other right to use, the Leased Real
Property.

“Related Person” means, with respect to any Person at any time of determination,
all directors, officers, members, managers, stockholders, employees, controlling
persons, Affiliates, agents, professionals, attorneys, accountants, lenders,
investment bankers or representatives of any such Person.

“Release” shall have the meaning set forth in CERCLA.

“Sale Hearing” means the hearing to consider the entry of the Sale Order.

“Sale Motion” has the meaning set forth in Section 8.1.

“Sale Order” means an order, in all material respects in the form of Exhibit B,
entered by the Bankruptcy Court, which Sale Order shall be acceptable to
Purchaser.

“SEC Documents” has the meaning set forth in Section 4.14(a).

“Schedules” has the meaning set forth in Section 6.1(c).

“Seller” and “Sellers” have the meaning set forth in the Preamble.

 

10



--------------------------------------------------------------------------------

“Sellers’ Knowledge” means the actual (and not constructive) knowledge of
Michael Lavelle, David Vander Ploeg and Gerald Hughes, in each case, after due
inquiry.

“Software” means any computer program, operating system, application, system,
firmware or software of any nature, point-of-entry system, peripherals, and data
whether operational, active, under development or design, nonoperational or
inactive, including all object code, source code, comment code, algorithms,
processes, formulae, interfaces, navigational devices, menu structures or
arrangements, icons, operational instructions, scripts, commands, syntax, screen
designs, reports, designs, concepts, visual expressions, technical manuals,
tests scripts, user manuals and other documentation therefor, whether in
machine-readable form, virtual machine-readable form, programming language,
modeling language or any other language or symbols, and whether stored, encoded,
recorded or written on disk, tape, film, memory device, paper or other media of
any nature, and all databases necessary or appropriate in connection with the
operation or use of any such computer program, operating system, application,
system, firmware or software.

“SS” has the meaning set forth in the Preamble.

“Straddle Period Property Tax” has the meaning set forth in Section 7.1(d).

“Subsidiary” means, with respect to any Person: (a) any corporation of which
more than 50% of the total voting power of all classes of the equity interests
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors is owned by such Person directly or through one or more
other Subsidiaries of such Person and (b) any Person other than a corporation of
which at least a majority of the equity interests (however designated) entitled
(without regard to the occurrence of any contingency) to vote in the election of
the governing body, partners, managers or others that will control the
management of such entity is owned by such Person directly or through one or
more other Subsidiaries of such Person.

“Surety Bonds” has the meaning set forth in Section 6.4(b).

“Tax” or “Taxes” means all taxes, however denominated, including any interest,
penalties or additions to tax that may become payable in respect thereof,
imposed by any Governmental Authority, whether payable by reason of contract,
assumption, transferee liability, operation of Law or Treasury Regulation
Section 1.1502-6(a) (or any predecessor or successor thereof or any analogous or
similar provision under Law), which taxes shall include all net or gross income,
gross receipts, net proceeds, sales, use, ad valorem, value added, franchise,
bank shares, withholding, payroll, medicare, employment, excise, property,
abandoned property, escheat, deed, stamp, alternative or add-on minimum,
environmental, profits, windfall profits, transaction, license, lease, service,
service use, occupation, severance, energy, sales, use, transfer, real property
transfer, recording, documentary, stamp, registration, stock transfer taxes and
fees, unemployment, social security, workers’ compensation, capital, premium,
and other taxes, assessments, customs, duties, fees, levies, or other
governmental charges of any nature whatever, whether disputed or not, and other
assessments or obligations of the same or a similar nature, whether arising
before, on or after the Closing Date.

 

11



--------------------------------------------------------------------------------

“Tax Authority” means any Governmental Authority with responsibility for, and
competent to impose, collect or administer, any form of Tax.

“Tax Return” means any report, return, information return, filing declaration,
statement, or claim for refund, including any schedules, exhibits or attachments
thereto, and any amendments to any of the foregoing required to be filed,
distributed or maintained in connection with the calculation, determination,
assessment or collection of any Taxes (including estimated Taxes).

“Trademarks” means any trademarks, service marks, trade names, corporate names,
Internet domain names, designs, trade dress, product configurations, logos,
slogans, and general intangibles of like nature, together with all translations,
adaptations, derivations and combinations thereof, all goodwill, registrations
and applications in any jurisdiction pertaining to the foregoing.

“Transfer Taxes” means all sales, use, value added, transfer, stamp,
registration, documentary, excise, real property transfer or gains, or similar
Taxes incurred as a result of the transactions contemplated by this Agreement.

“Treasury Regulation” means any of the regulations promulgated by the Department
of the Treasury under the Code.

“WARN Act” means the Worker Adjustment and Retraining Notification Act, as
amended, or any similar applicable state or local Law.

1.2 Interpretation. When a reference is made in this Agreement to a section or
article, such reference shall be to a section or article of this Agreement
unless otherwise clearly indicated to the contrary.

(a) Whenever the words “include,” “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation.”

(b) The words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement, and article,
section, paragraph, exhibit and schedule references are to the articles,
sections, paragraphs, exhibits and schedules of this Agreement unless otherwise
specified.

(c) The meaning assigned to each term defined herein shall be equally applicable
to both the singular and the plural forms of such term. Where a word or phrase
is defined herein, each of its other grammatical forms shall have a
corresponding meaning.

(d) A reference to any party to this Agreement or any other agreement or
document shall include such party’s successors and permitted assigns.

(e) A reference to any legislation or to any provision of any legislation shall
include any amendment to, and any modification or reenactment thereof, any
legislative provision substituted therefor and all regulations and statutory
instruments issued thereunder or pursuant thereto.

 

12



--------------------------------------------------------------------------------

(f) When calculating the period of time before which, within which or following
which any act is to be done or step taken pursuant to this Agreement, the date
that is the reference date in calculating such period shall be excluded. If the
last day of such period is a non-Business Day, the period in question shall end
on the next succeeding Business Day.

(g) Any reference in this Agreement to $ shall mean U.S. dollars.

(h) The parties hereto have participated jointly in the negotiation and drafting
of this Agreement and, in the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as jointly drafted by
the parties hereto and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

ARTICLE 2

PURCHASE AND SALE OF THE ACQUIRED ASSETS

2.1 Purchase and Sale of Assets. Pursuant to Sections 105, 363 and 365 of the
Bankruptcy Code, on the terms and subject to the conditions set forth in this
Agreement, at the Closing, Purchaser shall purchase, acquire and accept from
Sellers, and Sellers shall sell, transfer, assign, convey and deliver to
Purchaser, all of Sellers’ right, title and interest in, to and under the
Acquired Assets, free and clear of all Liens, Claims, Interests or Encumbrances
(other than Permitted Liens). “Acquired Assets” shall mean all of the, direct or
indirect, right, title and interest of Sellers in and to the tangible and
intangible assets, properties, rights, claims and Contracts (but excluding
Excluded Assets) as of the Closing, including:

(a) all cash (including undeposited checks and uncleared checks), cash
equivalents and short-term investments, including any cash collateral that is
collateralizing any Surety Bonds;

(b) all accounts receivable, rebates, refunds (whether related to Taxes or
otherwise) and other receivables of Sellers however evidenced;

(c) all Inventory of Sellers;

(d) all deposits (including, with respect to the Acquired Assets, customer
deposits and security deposits (whether maintained in escrow or otherwise) for
rent, electricity, telephone or otherwise), credits and prepaid charges and
expenses of Sellers that relate to the Acquired Assets;

(e) all Contracts of Sellers that are assumed by and assigned to Purchaser
pursuant to an Assumption Order on or prior to the Designation Deadline (the
“Purchased Contracts”), together with all rights thereunder from and after the
Closing Date, and any causes of action relating to past or present breaches of
the Purchased Contracts;

 

13



--------------------------------------------------------------------------------

(f) all of Sellers’ interests in and to all Improvements located on the Leased
Real Property subject to each Real Property Lease, any other appurtenances
thereto, and all of Sellers’ rights in respect thereof;

(g) all Owned Real Property together with all Improvements thereto and thereon;

(h) all FF&E;

(i) all Intellectual Property;

(j) all telephone and facsimile numbers and all email addresses;

(k) all Documents;

(l) all Permits;

(m) all rights, recoveries, refunds and rights of set-off against third parties;

(n) the capital stock or other equity interests of any Subsidiaries of Sellers
that are not guarantors of the obligations under the Pre-Petition Credit
Agreement and the LLC interests in Carson-Dellosa Publishing LLC held by SS;

(o) all rights under or arising out of all insurance policies relating to the
Business or the Acquired Assets, unless non-assignable as a matter of Law;

(p) other than with respect to the Excluded Contracts, all rights of Sellers
under non-disclosure or confidentiality, non-compete, or non-solicitation
agreements with Purchaser Employees or agents of Sellers or with third parties
(other than with Purchaser or any of its Affiliates under this Agreement or any
Ancillary Agreements), including non-disclosure or confidentiality, non-compete,
or non-solicitation agreements entered into in connection with the Auction;

(q) all rights, claims or causes of action of Sellers or otherwise relating to
the Business and the Acquired Assets, including all Avoidance Actions.

(r) all rights of Sellers under or pursuant to all warranties, representations
and guarantees made by suppliers, manufacturers and contractors to the extent
relating to products sold, or services provided, to Sellers or to the extent
affecting any Acquired Assets other than any warranties, representations and
guarantees pertaining to any Excluded Assets;

(s) all interests of Sellers in, and all assets relating to, the Assumed Plans
(if any);

(t) subject to Section 2.5(f), any asset that requires the consent of a third
party to be transferred, assumed or assigned notwithstanding the provisions of
Section 365 of the Bankruptcy Code, as to which such consent has not been
obtained as of the Closing Date; upon receipt of such consent on or after the
Closing Date and entry of an appropriate Assumption Order as provided in
Section 2.5(f); and

 

14



--------------------------------------------------------------------------------

(u) all goodwill and other intangible assets associated with the Business and
the Acquired Assets.

2.2 Excluded Assets. Notwithstanding anything to the contrary in this Agreement,
nothing herein shall be deemed to sell, transfer, assign or convey the Excluded
Assets to Purchaser, and Sellers shall retain all right, title and interest to,
in and under, and all obligations with respect to, the Excluded Assets. For all
purposes of and under this Agreement, and as the same may be amended pursuant to
Section 2.5, the term “Excluded Assets” shall mean:

(a) any asset of Sellers that otherwise would constitute an Acquired Asset but
for the fact that it is conveyed, leased or otherwise disposed of, in the
ordinary course of Sellers’ business prior to the Closing Date not in violation
of this Agreement;

(b) the certificates of incorporation and articles of incorporation or, as
applicable, formation, qualifications to conduct business as a foreign
corporation or, as applicable, limited liability company, taxpayer and other
identification numbers, seals, stock transfer books, blank stock certificates,
corporate books and records of internal corporate or limited liability company
proceedings, tax and accounting records, work papers and other records relating
to the organization or maintenance of corporate or limited liability company
existence of Sellers and any other records that Sellers are required by Law to
retain; provided, however, that copies of the foregoing items shall be provided
by Sellers to Purchaser following the Closing Date upon Purchaser’s request at
Purchaser’s sole expense;

(c) the rights of Sellers under this Agreement and the Ancillary Agreements and
all consideration payable or deliverable to Sellers under this Agreement, but
excluding cash flows under any Assigned Contract;

(d) all rights and interests in connection with, and assets of, any Employee
Benefit Plan other than the Assumed Plans;

(e) the capital stock or other equity interests of any Seller;

(f) all rights under or arising out of insurance policies that are
non-assignable as a matter of Law;

(g) the assets listed on Schedule 2.2(g);

(h) all Excluded Contracts;

(i) all rights (including rights under insurance policies), claims or causes of
action with respect to or arising in connection with Excluded Assets; and

 

15



--------------------------------------------------------------------------------

(j) all deposits (including, with respect to the Excluded Assets, customer
deposits and security deposits (whether maintained in escrow or otherwise) for
rent, electricity, telephone or otherwise) and prepaid charges and expenses of
Sellers that relate exclusively to the Excluded Assets to the extent such
deposits, prepaid charges or expenses are rightfully and legally offset against
corresponding accounts payable of Sellers arising prior to the Petition Date.

2.3 Assumption of Liabilities. Upon the terms and subject to the conditions of
this Agreement, Purchaser agrees, effective at the time of the Closing, to
assume, pay, perform and discharge the following Liabilities (the “Assumed
Liabilities”):

(a) all of Sellers’ Liabilities under the Assigned Contracts; provided, however,
that Purchaser’s obligations with respect to monetary defaults under any
Assigned Contract upon the assumption thereof by Purchaser shall be limited to
Cure Costs, subject to the terms of Section 2.5;

(b) to the extent not already paid or included in the DIP Obligations, all
ordinary course Liabilities with respect to the Acquired Assets (including
ordinary course trade payables) arising after the Petition Date to the extent
(i) relating to the conduct of the Business after the Petition Date through the
Closing Date and (ii) set forth in the Budget; provided, however, under no
circumstances shall Purchaser assume or be liable for any such Liabilities in
excess of an amount to be determined by Purchaser in its sole discretion; and
provided, further however, that such Liabilities shall specifically exclude any
fees and expenses of any attorneys, financial advisors, consultants or other
representatives of the Sellers or anyone else for any legal, accounting,
investment banking, brokerage or similar fees or expenses incurred by any Seller
or any predecessor of any Seller or anyone else in connection with, resulting
from or attributable to (A) the Bankruptcy Cases or the transactions
contemplated by this Agreement or (B) in pursuing or supporting claims,
objections, avoidance actions, or any other litigation against Purchaser;

(c) all Liabilities relating to the Assumed Plans, if any;

(d) all Liabilities for Transfer Taxes as provided in Section 7.1; and

(e) with the prior written consent of each ABL Credit Party, all Liabilities
arising under the ABL Credit Agreements, if such Liabilities are not paid in
full in cash as of Closing in the amount required under the ABL Credit
Agreements.

2.4 Excluded Liabilities.

(a) Notwithstanding anything to the contrary in this Agreement or otherwise,
Purchaser shall not assume or for any reason be deemed to have assumed or be
liable for any Claims, Liens, Encumbrances, Interests or Liabilities of Sellers
of any nature whatsoever, whether presently in existence or arising hereafter
(other than the Assumed Liabilities), including, but not limited to, the
following (collectively, the “Excluded Liabilities”):

(i) all Claims or Liabilities of Sellers that relate to any of the Excluded
Assets (including under any Excluded Contracts);

(ii) the Excluded Environmental Liabilities (regardless of whether such
Liabilities are technically Liabilities of any Seller);

 

16



--------------------------------------------------------------------------------

(iii) any Liability relating to (A) events or conditions occurring or existing
in connection with, or arising out of, the Business as operated prior to the
Closing, or (B) the ownership, possession, use, operation or sale or other
disposition prior to the Closing of any Acquired Assets (or any other assets,
properties, rights or interests associated, at any time prior to the Closing,
with the Business);

(iv) any Liability relating to the Acquired Assets based on events or conditions
occurring or existing prior to the Closing Date and connected with, arising out
of or relating to: (A) claims relating to employee health and safety, including
claims for injury, sickness, disease or death of any Person or (B) compliance
with any applicable Law relating to any of the foregoing; in each case except
for any such Liability that may not be discharged by the Sale Order;

(v) all Claims or Liabilities of Sellers or for which Sellers or any Affiliate
of any Seller could be liable relating to Taxes that are not expressly assumed
by Purchaser under Schedule 2.3(d);

(vi) all Claims or Liabilities for any legal, accounting, investment banking,
brokerage or similar fees or expenses incurred by any Seller or any predecessor
of any Seller in connection with, resulting from or attributable to the
Bankruptcy Cases or the transactions contemplated by this Agreement or
otherwise;

(vii) all Indebtedness of any Seller;

(viii) all Liabilities of Sellers related to the right to or issuance of any
capital stock or other equity interest of any Seller, including any stock
options or warrants;

(ix) all Liabilities of Sellers resulting from, caused by or arising out of, or
which relate to, directly or indirectly, the ownership, lease or license of any
properties or assets or any properties or assets previously used by Sellers or
any predecessor of any Seller at any time, or other actions, omissions or events
occurring prior to the Closing and which (A) constitute, may constitute or are
alleged to constitute a tort, breach of contract or violation of any rule,
regulation, treaty or other similar authority or (B) relate to any and all
Claims, disputes, demands, actions, Liabilities, damages, suits in equity or at
Law, administrative, regulatory or quasi-judicial proceedings, accounts, costs,
expenses, setoffs, contributions, attorneys’ fees or causes of action of
whatever kind or character (“Proceeding”) against Sellers, whether past,
present, future, known or unknown, liquidated or unliquidated, accrued or
unaccrued, pending or threatened;

(x) any Liability arising out of any Proceeding commenced against Sellers or any
predecessor of any Seller after the Closing and arising out of, or relating to,
any occurrence or event happening prior to the Closing;

 

17



--------------------------------------------------------------------------------

(xi) all Claims or Liabilities with respect to the Employees or former employees
(or their representatives) of Sellers or any predecessor of any Seller based on
any action or inaction occurring prior to and including on the Closing Date,
including payroll, vacation, sick leave, workers’ compensation, unemployment
benefits, pension benefits, employee stock option or profit sharing plans,
health care plans or benefits (including COBRA), or any other employee plans or
benefits or other compensation of any kind to any employee, and obligations of
any kind including any Liability pursuant to the WARN Act;

(xii) any Liability arising under any Employee Benefit Plan or any other
employee benefit plan, policy, program, agreement or arrangement (other than an
Assumed Plan) at any time maintained, sponsored or contributed to by Sellers or
any ERISA Affiliate, or with respect to which Sellers or any ERISA Affiliate has
any Liability including with respect to any underfunded pension Liability;
provided, that for the avoidance of doubt, all Liabilities arising under the
Assumed Plans shall be assumed by Purchaser pursuant to Section 2.3(c).

(xiii) any Liability arising out of or relating to services or products of
Sellers to the extent performed, marketed, sold or distributed prior to the
Closing;

(xiv) any Liability under any Excluded Contract;

(xv) any Liability under any employment, collective bargaining agreement,
severance, retention or termination agreement with any employee, consultant or
contractor (or their representatives) of Sellers, except if an Assumed
Liability;

(xvi) any Liability arising out of or relating to any grievance by current or
former employees of Sellers, whether or not the affected employees are hired by
Purchaser;

(xvii) any Liability to any shareholder or other equity holder of any Seller,
which Liability relates to such Person’s capacity as a shareholder or other
equity holder of a Seller;

(xviii) any Liability arising out of or resulting from non-compliance or alleged
non-compliance with any Law, ordinance, regulation or treaty by Sellers;

(xix) any Liability for infringement or misappropriation of any Intellectual
Property arising out of or relating to any conduct of any Seller or operation of
the Business on or before the Closing;

(xx) any Liability of Sellers under this Agreement or any Ancillary Agreements;

(xxi) any Liability of Sellers related to all Indebtedness as of the Closing
under the Pre-Petition Loan Documents;

(xxii) the Liabilities specifically identified and described on Schedule
2.4(a)(xxii); and

 

18



--------------------------------------------------------------------------------

(xxiii) any other Liabilities of Sellers not expressly assumed by Purchaser
pursuant to Section 2.3.

(b) The parties acknowledge and agree that disclosure of any Liability on any
Schedule to this Agreement shall not create an Assumed Liability or other
Liability of Purchaser, except where such disclosed Liability has been expressly
assumed by Purchaser as an Assumed Liability in accordance with the provisions
of Section 2.3.

2.5 Real Property Lease and Contract Designation; Cure Costs.

(a) Contract and Cure Schedule. Within ten (10) days following the date hereof,
SS shall deliver to Purchaser a schedule that contains a list of each Contract
along with the Sellers’ good faith estimate of the amount of Cure Costs
applicable to each such Contract (as such schedule may be amended, supplemented
or otherwise modified from time to time in accordance with the terms of this
Agreement, the “Contract & Cure Schedule”); provided, that if no Cure Cost is
estimated to be applicable with respect to any particular Contract, the amount
of such Cure Cost has been designated for such Contract as “$0.00”. From the
date the Contract & Cure Schedule is provided through (and including) the
Designation Deadline, promptly following any changes to the information set
forth on such Schedule (including any new Contracts included in the Acquired
Assets to which a Seller becomes a party and any change in the Cure Cost of any
such Contract), the Sellers shall provide Purchaser with a schedule that updates
and corrects the Contract & Cure Schedule. Purchaser may, at any time and from
time to time through (and including) the Designation Deadline as described
below, include or exclude any Designated Contract from the Contract & Cure
Schedule and require the Sellers to give notice to the counterparties to any
such Designated Contracts of the Sellers’ proposed assumption and assignment
thereof to Purchaser or Purchaser’s Designee and the amount of Cure Costs, as
approved by Purchaser, associated with such Designated Contract. If any
Designated Contract is added to (or excluded from) the Contract & Cure Schedule
as permitted by this Section 2.5(a), then Purchaser and the Sellers shall make
appropriate additions, deletions or other changes to any applicable Schedule to
reflect such addition or exclusion.

(b) Designation. During the period from the date the Contract and Cure Schedule
is provided through the Designation Deadline and pursuant to the terms of this
Section 2.5, Purchaser may designate each Designated Contract as an Assigned
Contract or an Excluded Contract. Sellers hereby appoint Purchaser as their
agent-in-fact from and after the Closing Date for the sole purpose of allowing
Purchaser to continue to operate under the Designated Contracts until such time
as Purchaser either designates such Designated Contract as an Assigned Contract
or an Excluded Contract.

(c) Contract Notice. At any time prior to the Designation Deadline, Purchaser
shall have the right, which right may be exercised at any time and from time to
time in Purchaser’s sole and absolute discretion, to provide written notice to
Sellers (each such notice, a “Contract Notice”) of Purchaser’s election to deem
the Designated Contracts identified in the subject Contract Notice(s) an
Assigned Contract and require Sellers to use reasonable best efforts, subject to
entry of an Assumption Order by the Bankruptcy Court, to assume and assign such
Designated Contracts to Purchaser or Purchaser’s Designee. In any such Contract
Notices,

 

19



--------------------------------------------------------------------------------

Purchaser also may designate any Designated Contract as an Excluded Contract.
Within fifteen (15) days following the date Purchaser delivers a Contract Notice
to Sellers electing to deem a Designated Contract as an Assigned Contract,
Sellers shall, at no additional cost or expense to Purchaser, take all requisite
actions (including actions required under § 363 and/or 365 of the Bankruptcy
Code, as applicable) to assume and assign such Designated Contracts to Purchaser
or its Designee. Without limiting the generality of the foregoing, upon receipt
of a Contract Notice electing to deem a Designated Contract as an Assigned
Contract, Sellers shall use reasonable best efforts to obtain the entry of an
Assumption Order by the Bankruptcy Court approving the assumption and assignment
of such Designated Contracts to Purchaser or its Designee and fixing the Cure
Costs relating to each of such Designated Contracts, provided, however, that if
the Cure Costs to be fixed by the Bankruptcy Court for any Designated Contract
in a proposed Assumption Order either are greater than the amount set forth in
the Contract & Cure Schedule and are not consented to by Purchaser no later than
the hearing before the Bankruptcy Court to consider the assumption and
assignment of such Designated Contract, then Purchaser shall be permitted at
such hearing to forthwith revoke its designation of any such Designated Contract
as an Assigned Contract and thereupon such Designated Contract shall be deemed
to be an Excluded Contract for all purposes of this Agreement. Promptly
following the entry of an Assumption Order by the Bankruptcy Court, Purchaser
shall and shall cause its Designees to assume from Sellers the Assigned
Contracts pursuant to Section 365 of the Bankruptcy Code and an Assignment and
Assumption Agreement.

(d) Bankruptcy Court Matters. Sellers shall give written notice to Purchaser
prior to the submission of any motion in their Bankruptcy Cases to assume or
reject any Designated Contracts together with a copy of the proposed Assumption
Order, and, without the prior written consent of Purchaser, Sellers shall not
assume or reject any Designated Contracts. Sellers shall promptly reject any
Designated Contract that (i) Purchaser has designated as an Excluded Contract
pursuant to a Contract Notice, (ii) has been deemed to be an Excluded Contract
pursuant to Section 2.5(b) above or (iii) any Designated Contract that Purchaser
has not designated as an Assigned Contract by the Designation Deadline (all such
Designated Contracts being deemed to be Excluded Contracts for purposes of this
Agreement). Any Designated Contracts that are rejected subject to Bankruptcy
Court approval or are the subject of a rejection motion at the Designation
Deadline, after complying with the provisions of this Section 2.5 shall
constitute Excluded Contracts. Purchaser shall not have any obligation or
liability with respect to Excluded Contracts from and after the earliest of:
(x) delivery of such a Contract Notice, (y) after such Designated Contract has
been deemed to be an Excluded Contract pursuant to Section 2.5(b) above or
(z) after the Designation Deadline, as applicable.

(e) Cure Costs; Adequate Assurance. To the extent that any Designated Contract
requires the payment of Cure Costs in order to be assigned to Purchaser and
assumed pursuant to Section 363 and 365 of the Bankruptcy Code, the Cure Costs
related to such Designated Contract shall be paid by the Sellers to the extent
of available cash on the Sellers’ balance sheet. In the event that the aggregate
amount of Cure Costs payable for all Assigned Contracts exceeds the amount of
available cash on the Sellers’ balance sheet, Purchaser or its Designees shall
satisfy such excess Cure Costs. Purchaser shall not be required to make any
payment of Cure Costs for, or otherwise have any Liabilities with respect to,
any Contract that is not an Assigned Contract. Purchaser will provide adequate
assurance of future performance on

 

20



--------------------------------------------------------------------------------

its behalf and on behalf of its Designees as required under the Bankruptcy Code,
including Section 365(f)(2)(B) thereof. Purchaser and the Sellers agree that
they will promptly take all actions reasonably required to assist in obtaining a
Bankruptcy Court finding that there has been an adequate demonstration of
adequate assurance of future performance under each Assigned Contract, such as
furnishing affidavits, non-confidential financial information or other documents
or information for filing with the Bankruptcy Court and making Purchaser’s and
the Sellers’ employees and representatives available to testify before the
Bankruptcy Court, as necessary.

(f) Non-Assignable Contracts. To the extent that any Assigned Contract is not
capable of being assigned under Section 365 of the Bankruptcy Code (or, if
inapplicable, pursuant to other applicable Laws or the terms of such Contract)
to Purchaser or a Designee without the consent of the other party thereto or any
Person (including a Government Entity), and such consent has not been obtained
(collectively, the “Non-Assignable Contracts”), this Agreement will not
constitute an assignment thereof, or an attempted assignment, unless any such
consent is obtained. Any payment to be made in order to obtain any consent
required by the terms of any Non-Assignable Contract shall be the responsibility
of Sellers to the extent of available cash on Sellers’ balance sheet. In the
event that the aggregate amount of consent fees payable for all Non-Assignable
Contracts exceeds the amount of available cash on the Sellers’ balance sheet,
Purchaser or its Designees shall satisfy such excess consent fees. If, after
giving effect to the provisions of Sections 363 and 365 of the Bankruptcy Code,
such consent is required but not obtained, the Sellers shall cooperate with
Purchaser in any reasonable arrangement designed to provide for Purchaser the
benefits and obligations of or under any such Non-Assignable Contract, including
enforcement for the benefit of Purchaser of any and all rights of the Sellers
against a third party thereto arising out of the breach or cancellation thereof
by such third party. Any assignment to Purchaser of any Assigned Contract that
shall, after giving effect to the provisions of Sections 363 and 365 of the
Bankruptcy Code, require the consent of any third party for such assignment as
aforesaid shall be made subject to such consent being obtained. Any contract
that would be an Assigned Contract but is not assigned in accordance with the
terms of this Section 2.5(f) shall not be considered an “Assigned Contract” for
purposes hereof unless and until such contract is assigned to Purchaser
following the Closing Date upon receipt of the requisite consents to assignment
and Bankruptcy Court approval.

ARTICLE 3

CONSIDERATION

3.1 Purchase Price.

(a) The purchase price (the “Purchase Price”) for the purchase, sale, assignment
and conveyance of Sellers’ right, title and interest in, to and under the
Acquired Assets to Purchaser or its Designees shall consist of (i) an amount
equal to $95,000,000, which amount shall be payable in the form of a credit bid
of an amount of the obligations then outstanding under the DIP Credit Agreement
and the Pre-Petition Credit Agreement (such amount as may be increased pursuant
to Section 3.1(b), the “Credit Bid Amount”); (ii) unless such obligations have
been assumed by Purchaser pursuant to Section 2.3(e), an amount in cash
allocated solely for the benefit of the ABL Credit Parties in order to cause the
“payment in full”

 

21



--------------------------------------------------------------------------------

of the Obligations under each of the ABL Credit Agreements (within the meaning
of such phrase under the ABL Credit Agreements), including the Letter of Credit
Collateralization (as defined in the ABL DIP Credit Agreement) and Payment in
Full of ABL Priority Debt (as such term is used the Existing Split Lien
Intercreditor Agreement (as defined in the ABL DIP Credit Agreement) and the
Split Lien Intercreditor Agreement (as defined in the ABL DIP Credit Agreement);
and (iii) the assumption by Purchaser of the Assumed Liabilities.

(b) For the avoidance of doubt, at any time, and from time to time, during the
Auction, Purchaser may increase the Purchase Price, including by increasing the
Credit Bid Amount to the full amount then outstanding and owing under the DIP
Credit Agreement and the Pre-Petition Credit Agreement and or paying additional
cash consideration.

3.2 Allocation of Purchase Price. If the transaction contemplated by this
Agreement is an “Applicable Asset Acquisition” as defined in Section 1060(c) of
the Code, then by the Designation Deadline, Purchaser shall prepare and deliver
to Sellers a statement allocating the sum of the Purchase Price, the Assumed
Liabilities and other relevant items among the Acquired Assets in accordance
with Section 1060 of the Code (such statement, the “Allocation Statement”), and
the Allocation Statement shall be finalized upon reasonable consultation with
Sellers. Except as otherwise required by applicable Law, the parties shall
follow the Allocation Statement for purposes of filing IRS Form 8594 (and any
supplements to such form) and all other Tax Returns, and shall not voluntarily
take any position inconsistent therewith. If the IRS or any other taxation
authority proposes a different allocation, Sellers or Purchaser, as the case may
be, shall promptly notify the other party of such proposed allocation. Sellers
or Purchaser, as the case may be, shall provide the other party with such
information and shall take such actions (including executing documents and
powers of attorney in connection with such proceedings) as may be reasonably
requested by such other party to carry out the purposes of this section. Except
as otherwise required by applicable Law or pursuant to a “determination” under
Section 1313(a) of the Code (or any comparable provision of United States state,
local, or non-United States law), (i) the transactions contemplated by Article 2
of this Agreement shall be reported for all Tax purposes in a manner consistent
with the terms of this Section 3.2; and (ii) neither party (nor any of their
Affiliates) will take any position inconsistent with this Section 3.2 in any Tax
Return, in any refund claim, in any litigation or otherwise. Notwithstanding the
allocation of the Purchase Price set forth in the Allocation Statement, nothing
in the foregoing shall be determinative of values ascribed to the Acquired
Assets or the allocation of the value of the Acquired Assets in any plan of
reorganization or liquidation that may be proposed.

3.3 Assignment to Subsidiaries of Purchaser. Prior to the Closing, Purchaser
shall have the right to assign its rights to receive all or any part of the
Acquired Assets and its obligations to assume all or any part of the Assumed
Liabilities, in each case, to one or more Affiliates or Subsidiaries of
Purchaser (each, a “Designee”) by providing written notice to SS and each such
Designee shall be deemed to be a Purchaser for all purposes hereunder and under
the Ancillary Agreements, except that no such assignment shall relieve Purchaser
of any of its obligations hereunder.

 

22



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF SELLERS

Sellers hereby represent and warrant to Purchaser as follows:

4.1 Organization. Each Seller is duly organized, validly existing and in good
standing under the Laws of its state of incorporation or formation and has all
necessary power and authority to own, lease and operate its properties and to
conduct its business in the manner in which its business is currently being
conducted. Except as a result of the commencement of the Bankruptcy Cases, each
Seller is qualified to do business and is in good standing in all jurisdictions
where it owns its properties and assets and conducts the Business.

4.2 Subsidiaries and Investments. Except as set forth in Schedule 4.2, Sellers
do not, directly or indirectly, own, of record or beneficially, any outstanding
voting securities, membership interests or other equity interest in any Person.

4.3 Authorization of Agreement. Subject to entry of the Sale Order and
authorization as is required by the Bankruptcy Court:

(a) Each Seller has, or at the time of execution will have, all necessary power
and authority to execute and deliver this Agreement and each Ancillary Agreement
to which such Seller is or will become a party and to perform its obligations
hereunder and thereunder;

(b) The execution, delivery and performance of this Agreement and each Ancillary
Agreement to which a Seller is or will become a party and the consummation of
the transactions contemplated hereby and thereby have been, or at the time of
execution will be, duly authorized by all necessary action on the part of such
Seller and no other proceedings (shareholder, member or otherwise) on the part
of Sellers are necessary to authorize such execution, delivery and performance;
and

(c) This Agreement and each Ancillary Agreement to which a Seller is or will
become a party have been, or when executed will be, duly and validly executed
and delivered by such Seller and (assuming the due authorization, execution and
delivery by the other parties hereto or thereto) this Agreement and each
Ancillary Agreement to which a Seller is or will become a party constitutes, or
will constitute, when executed and delivered, such Seller’s valid and binding
obligation, enforceable against such Seller in accordance with its respective
terms except as may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and similar Laws of general applicability
relating to or affecting creditors’ rights, or by general equity principles,
including principles of commercial reasonableness, good faith and fair dealing.

4.4 Conflicts; Consents of Third Parties.

(a) Except as set forth on Schedule 4.4(a), subject to entry of the Bankruptcy
Order, the execution, delivery and performance by each Seller of this Agreement
and each Ancillary Agreement, the consummation of the transactions contemplated
hereby and thereby, and compliance by each Seller with any of the provisions
hereof or thereof do not, or will not at

 

23



--------------------------------------------------------------------------------

the time of execution, result in the creation of any Lien or Encumbrance upon
the Acquired Assets and do not, or will not at the time of execution, conflict
with, or result in any violation of or default (with or without notice or lapse
of time, or both) under, or give rise to a right of payment, termination,
modification, acceleration or cancellation under any provisions of:

(i) such Seller’s certificates of incorporation, bylaws or comparable
organizational documents of such Seller;

(ii) subject to entry of the Sale Order, any material Assigned Contract or
Permit to which such Seller is a party or by which any of the Acquired Assets
are bound;

(iii) subject to entry of the Sale Order, any order, writ, injunction, judgment
or decree of any Governmental Authority applicable to such Seller or any of the
Acquired Assets; or

(iv) subject to entry of the Sale Order, any applicable Law.

(b) Subject to entry of the Sale Order, and except (i) for such authorizations,
orders, declarations, filings and notices as may be required under the HSR Act
and (ii) as set forth on Schedule 4.4(b), no consent, waiver, approval, order,
Permit or authorization of, or declaration or filing with, or notification to,
any Person or Governmental Authority is required on the part of any Seller in
connection with the execution, delivery and performance of this Agreement or any
Ancillary Agreement to which it is or will become a party, the compliance by
such Seller with any of the provisions hereof or thereof, the consummation of
the transactions contemplated hereby or thereby, or the assignment or conveyance
of the Acquired Assets.

4.5 Title to Acquired Assets. Except as set forth on Schedule 4.5, Sellers have
good, and marketable title to, or a valid and marketable leasehold interest in,
the Acquired Assets, and, subject to entry of the Sale Order, Purchaser will be
vested, to the maximum extent permitted by Sections 363 and 365 of the
Bankruptcy Code, with good and marketable title to, and a valid and marketable
leasehold interest in, the Acquired Assets free and clear of all Liens, Claims,
Interests and Encumbrances, other than Permitted Liens.

4.6 Contracts.

(a) Schedule 4.6 sets forth a complete list, as of the date hereof, of all
Contracts to which any Seller is a party or by which it is bound and that are
used in or related to the Business or the Acquired Assets, meeting any of the
descriptions set forth below:

(i) all reseller or distribution agreements with respect to which any Seller
recognized cumulative revenue during the fiscal year ended April 28, 2012 in
excess of $100,000;

(ii) any Contract with any current customer of any Seller with respect to which
such Seller recognized cumulative revenue during the twelve-month period ended
December 31, 2012 in excess of $100,000;

 

24



--------------------------------------------------------------------------------

(iii) any Contract with any supplier of goods and/or services, including any
personal property leases, with respect to which any Seller made cumulative
expenditures during the twelve-month period ended December 31, 2012 greater than
$100,000;

(iv) any material Contract with any sole source suppliers, or any other material
contract that licenses or otherwise authorizes any third party to design,
manufacture, reproduce, develop or modify the products, services or technology
of the Sellers;

(v) any material Contracts that contain provisions granting any exclusive
rights, rights of first refusal, rights of first negotiation or similar rights
to any Person;

(vi) any Contract limiting in any material respect the right of any Seller to
engage in any line of business, compete with any Person in any line of business
or the manner or locations in which any of them may engage;

(vii) any Contract with any officer of any Seller, any Contract with any
employee of any Seller, any Contract that promises any payment or benefit to any
officer of any Seller or any Contract that promises any payment or benefit to
any employee of any Seller;

(viii) any Contract with any Affiliate of any Seller;

(ix) any evidence of Indebtedness in excess of $100,000;

(x) any joint venture, partnership, cooperative arrangement or any other
agreement involving a sharing of profits or development costs;

(xi) any material Contract or arrangement pursuant to which any Seller sells or
licenses any product outside of the United States;

(xii) any Contract with respect to the discharge, storage or removal of
effluent, waste or pollutants;

(xiii) except for licenses for third party commercially available Software that
(A) is word processing, financial or other business software, or (B) has an
individual acquisition cost or annual licensing fee of $100,000 or less, any
Contract pursuant to which (x) any Seller has been granted or otherwise receives
any right to use third party Intellectual Property rights used by any Seller in
the Business or (y) any Seller has granted a third party rights to use any
Intellectual Property owned by any Seller; in each case of (x) and (y), with
annual or one-time license fees in excess of $100,000 (“IP Licenses”);

(xiv) any material power of attorney, proxy or similar instrument;

 

25



--------------------------------------------------------------------------------

(xv) any Contract for the purchase, sale or license of any material assets of
any Seller other than in the ordinary course of business or any Contract
granting an option or preferential rights to purchase, sell or license any
material assets of any Seller other than in the ordinary course of business;

(xvi) to the extent not otherwise set forth on Schedule 4.6, any Contract under
which a Seller has continuing material indemnification obligations to any
Person;

(xvii) any Contract relating to the acquisition by any Seller of a business or
the equity interests of any other Person (whether or not completed) entered into
within the last two (2) years;

(xviii) any other Contract (other than those excluded by an express exception
from the descriptions set forth in the subsections above) which provides for
payment or performance by either party thereto having an aggregate value of
$100,000 or more (unless terminable without payment or penalty on ninety
(90) days (or less) notice);

(xix) any Real Property Leases; and

(xx) any agreement to enter into any of the foregoing.

(b) The foregoing are collectively referred to as the “Material Contracts.”
Purchaser shall receive or be provided access within seven (7) days after the
Execution Date to true, correct and complete copies of such written Contracts
and any and all amendments, modifications, supplements, exhibits and
restatements thereto and thereof in effect as of the date of this Agreement.

4.7 Real Property.

(a) Schedule 4.7(a) sets forth a list of each parcel of Real Property currently
owned (“Owned Real Property”), leased, licensed or subleased by Sellers. Sellers
shall deliver or make available to Purchaser within seven (7) days after the
Execution Date true, correct and complete copies of the Real Property Leases in
effect as of the Execution Date (including all amendments thereto, assignments
and subleases in respect thereof) relating to the Leased Real Property. One or
more Sellers owns and has good and marketable title to all of the Owned Real
Property and has valid leasehold or subleasehold (or a valid license) interests
in all of the Leased Real Property, in each case, free and clear of any and all
Encumbrances (except for Permitted Liens and Encumbrances listed on Schedule
4.5). Except as would not have a Material Adverse Effect, each Real Property
Lease to which any Seller is a party is valid and enforceable in accordance with
its terms. Except as set forth on Schedule 4.7(a), (i) no Seller has received
written notice that it is in default under any such Real Property Lease other
than as has been cured or would be cured pursuant to this Agreement and the
entry of the Sale Order, (ii) to Sellers’ Knowledge, no circumstances exist
which, with notice, the passage of time or both, would reasonably be expected to
constitute a default by any Seller under any such Real Property Lease other than
defaults that may be alleged to have occurred by a landlord under a Real
Property Lease as a result of the initiation of the Bankruptcy Cases and
(iii) to Sellers’ Knowledge, no other party to any such Real Property Lease is
in default thereunder.

 

26



--------------------------------------------------------------------------------

(b) Except as set forth on Schedule 4.7(b), no Seller has received written
notice of any pending condemnation proceeding with respect to any parcel of Real
Property nor, to such Sellers’ Knowledge, is there any threatened condemnation
that would preclude or impair the use of any Real Property by Purchaser for the
purposes for which it is currently used.

(c) Other than as set forth in any of the Real Property Leases and other than
the right of Purchaser pursuant to this Agreement, there are no other options or
rights of first offer or rights of first refusal or similar rights or options to
purchase, lease or otherwise acquire any interest in any of the Owned Real
Property or any of the leases or subleases relating to the Leased Real Property
have been granted by any Seller to any Person (other than Purchaser) that are
enforceable.

(d) Except as set forth on Schedule 4.7(d), no Seller has made or given any
security deposit to or for the benefit of any landlord or sublandlord in respect
of any Leased Real Property and none is required.

4.8 Intellectual Property.

(a) Schedule 4.8(a) sets forth a complete and accurate list of all (i) United
States and non-United States Patents and Patent applications owned by Sellers;
(ii) United States and non-United States Trademark registrations and Internet
domain registrations, Trademark applications and material unregistered
Trademarks owned by Sellers; and (iii) United States and non-United States
Copyright and mask work registrations, Copyright applications and material
unregistered Copyrights owned by Sellers.

(b) Schedule 4.8(b) sets forth a complete and accurate list of all (i) IP
Licenses and (ii) Contracts to which Sellers are a party or otherwise bound
restricting Sellers’ rights to use any Intellectual Property, including license
agreements, development agreements, distribution agreements, settlement
agreements, consent to use agreements, and covenants not to sue (collectively,
the “License Agreements”). Sellers have not licensed or sublicensed its rights
in any Intellectual Property other than pursuant to the License Agreements.

(c) Sellers own or possess rights to use all Intellectual Property material to
the conduct of the Business. All registrations with and applications to
Governmental Authorities set forth on Schedule 4.8(a) are in full force and
effect, have not, except in accordance with the ordinary course practices of
Sellers, lapsed, expired or been abandoned, are not the subject of any
opposition or other action challenging the ownership, validity or scope thereof
filed with the United States Patent and Trademark Office or any other applicable
Intellectual Property registry, court of law, or tribunal.

(d) Except as identified in the Contracts set forth in Schedule 4.8(b), to
Sellers’ Knowledge, no present or former employee, officer or director of
Sellers, or agent, outside contractor or consultant of Sellers, holds any right,
title or interest, directly or indirectly,

 

27



--------------------------------------------------------------------------------

in whole or in part, in or to any Intellectual Property and necessary for the
conduct of the Business. Other than with respect to copyrightable works Sellers
hereby represent to be “works made for hire” within the meaning of Section 101
of the Copyright Act of 1976 owned by Sellers or as identified in the Contracts
set forth in Schedule 4.8(b), Sellers have obtained from all individuals who
participated in any respect in the invention or authorship of any Intellectual
Property created by or for Sellers and necessary for the conduct of the Business
(the “Owned Intellectual Property”), as consultants, as employees of consultants
or otherwise, effective waivers of any and all ownership rights of such
individuals in the Owned Intellectual Property and/or written assignments to
Sellers of all rights with respect thereto.

(e) As of the date hereof, Sellers have not received any written notice and to
Sellers’ Knowledge no verbal notice, that it is, or they are, currently in
default (or with the giving of notice or lapse of time or both, would be in
default) under any IP Licenses. Sellers have not received any written notice of
any claim of invalidity of any Intellectual Property set forth on Schedule
4.8(a). Except as set forth on Schedule 4.8(e), to Sellers’ Knowledge, no
material Intellectual Property rights of Sellers are being infringed by any
other Person. Except as set forth on Schedule 4.8(e) or claims that have been
resolved, Sellers have not received any written notice of any claim of
infringement or conflict with any Intellectual Property right of others within
the six (6) years prior to the date hereof.

(f) To Sellers’ Knowledge, no Software material to Sellers’ Business contains
source code that requires as a condition of use, modification or distribution of
such source code that such source code or other Intellectual Property
incorporated into, derived from or distributed with such source code (i) be
disclosed or distributed in source code form; (ii) be licensed for the purpose
of making derivative works, as that term is defined by U.S. copyright law; or
(iii) be redistributed at no charge.

4.9 Taxes.

(a) All federal, state, foreign, county, local and other Tax Returns required to
be filed by or on behalf of Sellers have been timely filed, or extensions of the
time to file have been obtained, and when filed were true and correct in all
material respects, and the taxes due and owing thereon were paid or adequately
accrued, except to the extent contested in good faith by proper proceedings.
True and complete copies of all Tax Returns filed by Sellers for each of its
three (3) most recent fiscal years shall be delivered or made available to
Purchaser within seven (7) days after the Execution Date. Sellers have duly
withheld and paid all material Taxes required to have been withheld and paid
relating to any employee, independent contractor, creditor, stockholder, or
other third party, and all material Forms W-2 and 1099 required with respect
thereto have been properly completed and timely filed and distributed.

(b) Since October 27, 2012, Sellers have not incurred any material Taxes other
than Taxes incurred in the ordinary course of business consistent in type and
amount with past practices.

 

28



--------------------------------------------------------------------------------

(c) The federal and state income Tax Returns of Sellers have been audited by the
IRS and appropriate state Tax Authorities for the periods, as applicable, and to
the extent set forth in Schedule 4.9(c), and to Sellers’ Knowledge, Sellers have
not received from the Internal Revenue Service or from the Tax Authorities of
any state, county, local or other jurisdiction any notice of underpayment of
Taxes or other deficiency which has not been paid nor any objection to any
return or report filed by any Seller. There is no material dispute or claim
concerning any Tax liability of any Seller either (i) claimed or raised by any
Tax Authority in writing or (ii) as to which any Seller has knowledge based upon
personal contact with any agent of such Tax Authority.

(d) There are no outstanding agreements or waivers extending the statutory
period of limitations applicable to any Tax Return or report of any Seller or
the period of time within which any Tax Return of any Seller must be filed.

(e) No Seller has been a United States real property holding corporation within
the meaning of Section 897(c)(2) of the Code during the applicable period
specified in 897(c)(1)(A)(ii) of the Code. No Seller is a party to or bound by
any tax allocation or sharing agreement. No Seller (A) has been a member of an
affiliated group filing a consolidated federal income Tax Return (other than a
group the common parent of which was one of Sellers) or (B) has any liability
for the Taxes of any Person (other than any other Seller) under Treas. Reg.
§1.1502-6 (or any similar provision of state, local, or foreign law), as a
transferee or successor, by contract.

(f) During the last two (2) years, no Seller has (i) applied for any tax ruling
with respect to non-income Taxes, (ii) entered into a closing agreement with any
Tax Authority with respect to non-income Taxes, or (iii) been a party to any Tax
allocation or Tax sharing agreement (other than with any other Seller).

(g) Except as described on Schedule 4.9(g), no Seller will be required to
include any item of income in, or exclude any item of deduction from, taxable
income for any taxable period (or portion thereof) ending after the Closing Date
as a result of any:

(i) Change in method of accounting for a taxable period ending on or prior to
the Closing Date;

(ii) “Closing agreement” as described in Section 7121 of the Code (or any
corresponding or similar provision of state, local or foreign income Tax Law)
executed on or prior to the Closing Date;

(iii) Intercompany transactions or any excess loss account described in Treasury
Regulations under Section 1502 of the Code (or any corresponding or similar
provision of state, local or foreign income Tax law);

(iv) Installment sale or open transaction disposition made on or prior to the
Closing Date; or

(v) Prepaid amount received on or prior to the Closing Date.

 

29



--------------------------------------------------------------------------------

(h) No Seller has distributed stock of another Person, or has had its stock
distributed by another Person, in a transaction that was purported or intended
to be governed in whole or in part by Section 355 of the Code in the two years
prior to the date of this Agreement.

(i) No Seller has engaged in a “listed transaction”, within the meaning of
Treasury Regulation §1.6011-4.

4.10 Collective Bargaining Agreements, Employment Agreements, etc.

(a) Schedule 4.10(a) lists (i) all union, collective bargaining or other
employee association agreements (indicating duration and expiration date for
each), and all other written agreements providing for any material salary,
bonus, benefits, perquisites, severance, management fees or other compensation
relating to service to be paid to any director, officer or employee of Sellers
and (ii) fees paid to independent contractors of Sellers during the twelve-month
period ended December 31, 2012.

(b) No Seller (i) and to Sellers’ Knowledge, no other party thereto, has
breached or otherwise failed to comply in any material respect with any
provision of any agreement set forth on Schedule 4.10(a), (ii) has employees
organized as a bargaining unit or the like by any labor organization except as
disclosed on Schedule 4.10(a), (iii) is, nor has it been, within the last two
(2) years, subject to any unfair labor practice complaints before the National
Labor Relations Board (except as set forth on Schedule 4.10(b)), (iv) is, nor
has it been, within the last two (2) years subject to any activities or
proceedings of any labor union (or representatives thereof) to organize any
unorganized employees, and (v) is, nor has it been, within the last two
(2) years subject to any strikes, organized slowdowns, work stoppages or
lockouts and, to the best of Sellers’ Knowledge, no matter or occurrence
referred to in subclauses (ii) through (v) is planned, pending or threatened, as
applicable.

(c) Except as set forth on Schedule 4.10(c), no Seller is in violation, in any
material respect, and no Seller has received within the last two (2) years
written notice of any claim with respect to a material violation or alleged
material violation, of any federal or state civil rights law, the Fair Labor
Standards Act, as amended, the Age Discrimination in Employment Act, as amended,
the National Labor Relations Act, as amended, the Occupational Safety and Health
Act, as amended, the Americans with Disabilities Act, as amended, ERISA (with
respect to any Employee Benefit Plan), or the Vocational Rehabilitation Act of
1973, as amended, any applicable state or local laws analogous to the federal
laws listed above or any other employee protective law of any jurisdiction and,
to the best of Sellers’ Knowledge, no claim referred to in this Section 4.10(c)
is planned, pending or threatened.

(d) For each current Employee, Schedule 4.10(d) sets forth each such Employee’s
name, title, date of hire, annualized compensation, bonus, commission, FLSA
classification and union representation, if applicable.

 

30



--------------------------------------------------------------------------------

4.11 Employee Benefit Plans.

(a) Schedule 4.11(a) lists all: (i) employee pension or welfare benefit plans
(as defined in Section 3(2) and 3(1) of ERISA, respectively), (A) which are
maintained or administered by any Seller; (B) to which any Seller contributes,
or is legally obligated to contribute; or (C) under which any Seller has any
liability including due to any Seller’s relationship with any entity that along
with such Seller is treated as a “single employer” under Section 414 of the Code
(“ERISA Affiliates”) and (ii) all other material plans or arrangements
maintained by Sellers for the benefit of current or former employees, their
beneficiaries or dependents (collectively, the “Employee Benefit Plans”).

(b) Except as set forth on Schedule 4.11(b), no Seller currently contributes to
any “multiemployer plan” within the meaning of Section 4201 of ERISA, and no
Seller has incurred any withdrawal liability within the meaning of Section 4201
of ERISA with respect to any multiemployer plan which has not been satisfied.

(c) With respect to each Employee Benefit Plan, Sellers shall make available to
Purchaser within seven (7) days after the Execution Date a true and correct copy
of (i) the most recent annual report (Form 5500), if any, filed with the IRS or
the United States Department of Labor, (ii) the plan document(s) and all
amendments thereto, if any, and all summary plan descriptions, summaries of
material modifications, and copies or samples of any material administrative
documents for such Employee Benefit Plan, and (iii) each trust agreement, group
annuity Contract and insurance policy, if any, relating to such Employee Benefit
Plan. Each Employee Benefit Plan (A) has been administered in all material
respects in accordance with its terms and (B) complies in all material respects
in form with, and has been operated and administered in all material respects in
accordance with, any and all applicable laws, including ERISA and the Code. Each
Employee Benefit Plan and each trust (in each case including any amendments to
such plans) that is intended to qualify under Section 401(a) and 501(a) of the
Code is covered by a favorable determination or opinion letter from the IRS that
remains in effect on the date hereof, and remains current with respect to any
actual or legally required plan amendment for which the applicable remedial
amendment period under IRS Revenue Procedure 2007-44 has expired.

(d) All contributions and premiums required by Law under any Employee Benefit
Plan or by the terms of any Employee Benefit Plan or any agreement relating
thereto have been timely made.

(e) With respect to the Employee Benefit Plans, individually and in the
aggregate, to Sellers’ Knowledge, no event has occurred that could subject any
Seller or any of its ERISA Affiliates to any material liability under ERISA, the
Code or any other applicable Law, including any non-exempt “prohibited
transaction” (as defined in Section 406 of ERISA and Section 4975(c) of the
Code).

(f) There are no material Proceedings against any Employee Benefit Plan, the
assets of any such plan or against Sellers, the plan administrator, or fiduciary
of any Employee Benefit Plan with respect to the operation of any such plan
(other than routine benefit claims),

 

31



--------------------------------------------------------------------------------

and, to Sellers’ Knowledge, there are no facts or circumstances which could form
the basis for any such Proceedings. To Sellers’ Knowledge, no Seller is in
default with respect to any order, writ, judgment or decree of any court or
governmental department, bureau, agency or instrumentality, with respect to any
Employee Benefit Plan insofar as it relates to any current or former employee.

(g) Sellers have at all times complied with the requirements of COBRA and
Schedule 4.11(g) lists all of the individuals covered under any health care plan
of Sellers pursuant to COBRA and the date for each such individual when COBRA
coverage began.

(h) Except as set forth on Schedule 4.11(h), Sellers have no obligations under
any Employee Benefit Plan and/or any collective bargaining agreement to provide
health or life insurance benefits to former employees (or their beneficiaries or
dependents) for periods after termination of employment, except as specifically
required by COBRA or any other applicable state or federal Law.

4.12 Environmental Matters. Except as set forth in Schedule 4.12 and except as
would not reasonably be expected to result in a Material Adverse Effect, (a) the
Acquired Assets are in compliance with all applicable Laws relating to pollution
or the protection of the environment or human health and safety as it relates to
Hazardous Materials (“Environmental Laws”); (b) Sellers have obtained and are in
compliance with all material Permits that are required pursuant to Environmental
Laws for the occupation of their facilities and the operation of the Business,
and such Permits are in full force and effect; (c) no Seller has received
written or oral notice of any Proceeding relating to or arising under
Environmental Laws with respect to the Acquired Assets or the Business, nor to
Sellers’ Knowledge are any of the same being threatened against any Seller;
(d) no Seller has received any written or oral notice or report regarding any
actual or alleged violation of Environmental Law or any Liabilities, including
any investigatory, remedial or corrective Liabilities, relating to any of them
or their facilities arising under Environmental Laws; (e) no Seller has received
any written or oral notice of, or entered into, any obligation, order,
settlement, judgment, injunction, or decree involving outstanding requirements,
including any investigatory, remedial or corrective Liabilities relating to or
arising under Environmental Laws; (f) none of the following exists at any
property or facility owned or leased by any Seller: (i) under or above-ground
storage tanks, (ii) asbestos containing material in any form or condition,
(iii) materials or equipment containing polychlorinated biphenyls, or
(iv) landfills, surface impoundments, or disposal areas; (g) no Seller has
Released any Hazardous Material, into the environment at, onto, or from any
property owned or leased by any Seller (and no such property is contaminated by
any such substance) which has resulted in or would reasonably be expected to
result in Liability for response costs, corrective action costs, personal
injury, property damage or natural resources damages, or Claims relating to any
Environmental Law; and (h) the transactions contemplated hereby will not result
in any Liabilities for site investigation or cleanup, or require the consent of
any Person, pursuant to any Environmental Laws, including any so-called
“transaction-triggered” or “responsible property transfer” requirements.

4.13 Insurance. Sellers maintain the insurance policies set forth on Schedule
4.13, which Schedule sets forth all insurance policies covering the property,
assets, employees and operations of the Business (including policies providing
property, casualty, liability and workers’ compensation coverage). Such policies
are in full force and effect. Sellers have paid all premiums on such policies
due and payable prior to the Execution Date.

 

32



--------------------------------------------------------------------------------

4.14 Financial Statements.

(a) Sellers have filed all forms, reports, statements, certifications and other
documents (including all exhibits, amendments and supplements thereto) required
to be filed by them with the SEC since January 1, 2011 (all such forms, reports,
statements, certificates and other documents filed, since January 1, 2011 and
prior to the date hereof, collectively, the “SEC Documents”), and Sellers have
furnished all reports and other documents (including all exhibits, amendments
and supplements thereto) required to be furnished by them with the SEC since
January 1, 2011 (all such reports and other documents furnished, since
January 1, 2011 and prior to the date hereof, collectively, the “Furnished
Reports”). As of the date hereof, there are no outstanding or unresolved
comments in comment letters received from the SEC staff with respect to the SEC
Documents or Furnished Reports. No executive officer of Sellers has failed to
make the certifications required of him or her under Section 302 or 906 of the
Sarbanes-Oxley Act with respect to any SEC Documents. None of the Sellers nor
any of their executive officers has received written notice from any
Governmental Authority challenging or questioning the accuracy, completeness or
manner of filing of the certifications required by the Sarbanes-Oxley Act and
made by its principal executive officer and principal financial officer.

(b) Each of the audited consolidated financial statements included in or
incorporated by reference into the SEC Documents (including any related notes
and schedules) have been prepared in accordance with United States generally
accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the periods involved (except as may be indicated in the notes thereto) and
fairly present in all material respects the consolidated financial position of
SS and its Subsidiaries at the respective dates thereof and the results of
operations, changes in equity and cash flows. Each of the unaudited condensed
consolidated financial statements included in or incorporated by reference into
the SEC Documents (including any related notes) have been prepared in accordance
with GAAP applied on a consistent basis throughout the periods involved (except
as may be indicated in the notes thereto or may be permitted by the SEC under
the Exchange Act) and fairly present in all material respects the consolidated
financial position of the Company and its Subsidiaries as of the respective
dates thereof and the results of their operations, changes in equity and cash
flows for the periods indicated (subject to notes and normal period-end
adjustments that will not be material in amount or effect).

4.15 No Brokers or Finders. No agent, broker, finder or investment or commercial
banker, or other Person or firm engaged by, or acting on behalf of, any of
Sellers in connection with the negotiation, execution or performance of this
Agreement or the transactions contemplated by this Agreement, other than as set
forth on Schedule 4.15, the fees and expenses of which Sellers shall bear, is or
will be entitled to any brokerage or finder’s or similar fees or other
commissions as a result of this Agreement or such transaction.

 

33



--------------------------------------------------------------------------------

4.16 Affiliate Transactions. Except as disclosed in Schedule 4.16, no Affiliate
of any Seller (other than any other Seller) (a) is a competitor, creditor,
debtor, customer, distributor, supplier or vendor of any Seller, (b) is a party
to any Material Contract with any Seller, (c) has any Proceeding against any
Seller, (d) has a loan outstanding from any Seller or (e) owns any assets that
are used in the Business.

4.17 Litigation; Proceedings. Except as set forth on Schedule 4.17, there is no
claim, action, suit, Proceeding, complaint, charge, hearing, grievance or
arbitration pending or, to Sellers’ Knowledge, threatened against or related to
the Business, whether at Law or in equity, whether civil or criminal in nature
or by or before any arbitrator or Governmental Authority, nor are there any
investigations relating to the Business, pending or, to Sellers’ Knowledge,
threatened by or before any arbitrator or any Governmental Authority, which
could reasonably be expected to results in a Material Adverse Effect, and none
of the Acquired Assets is subject to any judgment, injunction, order, consent,
or decree of any Governmental Authority or any settlement agreement with any
Person, which could reasonably be expected to results in a Material Adverse
Effect.

4.18 Compliance with Laws. Each Seller (i) is and at all times since January 1,
2011 has been in compliance with, is in compliance with and has operated the
Business in compliance, in all material respects, with all applicable Laws and
(ii) holds all material Permits, concessions, grants, licenses, easements,
variances, exemptions, consents, orders, franchises, authorizations and
approvals of all Governmental Authorities necessary for the lawful conduct of
the Business (except where the absence of which would not reasonably be expected
to have a Material Adverse Effect) and is in compliance with all of the
foregoing in all material respects. Since January 1, 2011, no Seller has
received any written notice or other written communication from any Governmental
Authority or other Person (i) asserting any violation of, or failure to comply
with, any requirement of any Permit or (ii) notifying a Seller of the
non-renewal, revocation or withdrawal of any Permit in each of case (i) or (ii),
which would reasonably be expected to result in a Material Adverse Effect.

4.19 Accounts Receivable. The accounts receivable reflected on the most recent
audited financial statements in the SEC Documents and the accounts receivable
arising after the date thereof (a) have arisen from bona fide transactions
entered into by Sellers involving the sale of goods or the rendering of services
in the ordinary course of business consistent with past practice; and
(b) constitute only valid, undisputed claims of Sellers not subject to claims of
set-off or other defenses or counterclaims other than normal cash discounts
accrued in the ordinary course of business consistent with past practice.
Additionally, the material accounts receivable reflected on the most recent
audited financial statements in the SEC Document, subject to a reserve for bad
debts shown in the most recent audited financial statements included in the SEC
Documents, and the material accounts receivable arising after the date thereof,
subject to a reserve for bad debts on the accounting records of the Business,
are due within 90 days after billing. The reserve for bad debts shown on the
most recent audited financial statements included in the SEC Documents or, with
respect to accounts receivable arising after the date of such financial
statements included in the SEC Documents, on the accounting records of the
Business have been determined in accordance with GAAP, consistently applied,
subject to normal year-end adjustments and the absence of disclosures normally
made in footnotes.

 

34



--------------------------------------------------------------------------------

4.20 Inventory. All Inventory of Sellers, whether or not reflected on the most
recent audited financial statements included in the SEC Documents, consists of
items of a quality useable or saleable in the ordinary course of business, for
the purposes for which they are intended, subject to normal and customary
allowances for damage and obsolescence and assuming sufficient market demand.
Sellers do not hold any Inventory on consignment.

4.21 Warranties Are Exclusive. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
SELLERS MAKE NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN
EQUITY, IN RESPECT OF THE BUSINESS OR ANY OF THEIR ASSETS (INCLUDING THE
ACQUIRED ASSETS), LIABILITIES (INCLUDING THE ASSUMED LIABILITIES) OR OPERATIONS,
INCLUDING, WITH RESPECT TO MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE, OR NON-INFRINGEMENT, AND ANY SUCH OTHER REPRESENTATIONS OR WARRANTIES
ARE HEREBY EXPRESSLY DISCLAIMED AND NONE SHALL BE IMPLIED AT LAW OR IN EQUITY.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to Sellers as follows:

5.1 Organization. Purchaser is a limited liability company duly organized,
validly existing and in good standing under the Laws of the State of Delaware
and has all requisite limited liability company power and authority to own its
properties and assets and to conduct its business as now conducted.

5.2 Authorization and Validity. Purchaser has, or at the time of execution will
have, all necessary limited liability company power and authority to execute and
deliver this Agreement and any Ancillary Agreement to which Purchaser is or will
become a party and to perform its obligations hereunder and thereunder. The
execution and delivery of this Agreement and any Ancillary Agreement to which
Purchaser is or will become a party and the performance of Purchaser’s
obligations hereunder and thereunder have been, or at the time of execution will
be, duly authorized by all necessary action by Purchaser. This Agreement and
each Ancillary Agreement to which Purchaser is or will become a party have been,
or at the time of execution will be, duly executed by Purchaser and constitute,
or will constitute, when executed and delivered, Purchaser’s valid and binding
obligations, enforceable against it in accordance with their respective terms
except as may be limited by bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and similar Laws of general applicability relating to or
affecting creditors’ rights, or by general equity principles, including
principles of commercial reasonableness, good faith and fair dealing.

5.3 No Conflict or Violation. The execution, delivery and performance by
Purchaser of this Agreement and any Ancillary Agreement to which Purchaser is or
will become a party do not or will not at the time of execution (a) violate or
conflict with any provision of the organizational documents of Purchaser,
(b) violate any provision of applicable Law, or any order, writ, injunction,
judgment or decree of any Governmental Authority applicable to Purchaser, or (c)
violate or result in a breach of or constitute (with due notice or lapse of
time, or both) an event of default or default under any Contract to which
Purchaser is party or by which Purchaser is bound or to which any of Purchaser’s
properties or assets are subject.

 

35



--------------------------------------------------------------------------------

5.4 Consents and Approvals. No consent, waiver, authorization or approval of any
Person and no declaration to or filing or registration with any Governmental
Authority is required in connection with the execution and delivery by Purchaser
of this Agreement and each Ancillary Agreement to which Purchaser is or will
become a party or the performance by Purchaser of its obligations hereunder or
thereunder, except for applicable requirements under the HSR Act.

5.5 No Brokers or Finders. No agent, broker, finder or investment or commercial
banker, or other Person or firm engaged by, or acting on behalf of, Purchaser in
connection with the negotiation, execution or performance of this Agreement or
the transactions contemplated by this Agreement is or will be entitled to any
brokerage or finder’s or similar fees or other commissions as a result of this
Agreement or such transaction.

5.6 Financial Wherewithal. Purchaser has, or at the time of Closing will have
access to, all assets necessary to pay the Purchase Price pursuant to
Section 3.1.

5.7 Litigation; Proceedings. As of the date hereof, there is no claim, action,
suit, Proceeding, complaint, charge, hearing, grievance or arbitration pending
or, to the Purchaser’s knowledge, threatened against the Purchaser, whether at
Law or in equity, whether civil or criminal in nature or by or before any
arbitrator or Governmental Authority, nor are there any investigations relating
to the Purchaser pending or, to the Purchaser’s knowledge, threatened by or
before any arbitrator or any Governmental Authority, which could reasonably be
expected to result in a material adverse effect on the Purchaser’s ability to
consummate the transactions contemplated hereby or would reasonably be expected
to prevent, restrict or delay the consummation of the transactions contemplated
in this Agreement or the Ancillary Agreements.

5.8 As Is Transaction. PURCHASER HEREBY ACKNOWLEDGES AND AGREES THAT, EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN ARTICLE 4 OF THIS AGREEMENT, THE SELLERS MAKE NO
REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO
ANY MATTER RELATING TO THE ACQUIRED ASSETS OR THE BUSINESS. WITHOUT IN ANY WAY
LIMITING THE FOREGOING, PURCHASER ACKNOWLEDGES THAT THE SELLERS HAVE NOT GIVEN,
WILL NOT BE DEEMED TO HAVE GIVEN AND HEREBY DISCLAIM ANY WARRANTY, EXPRESS OR
IMPLIED, OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE AS TO ANY
PORTION OF THE ASSETS. ACCORDINGLY, PURCHASER SHALL ACCEPT THE ACQUIRED ASSETS
AT THE CLOSING “AS IS,” “WHERE IS,” AND “WITH ALL FAULTS.”

 

36



--------------------------------------------------------------------------------

ARTICLE 6

COVENANTS AND OTHER AGREEMENTS

6.1 Pre-Closing Covenants of Sellers. Sellers covenant to Purchaser that, during
the period from and including the Execution Date through and including the
Closing Date or the earlier termination of this Agreement:

(a) Cooperation. Sellers shall use reasonable best efforts to obtain, and assist
Purchaser in obtaining, at no cost to Purchaser (other than Cure Amounts payable
at or after the Closing), such consents, waivers or approvals of any third party
or Governmental Authority required for the consummation of the transactions
contemplated hereby, including the sale and assignment of the Acquired Assets.
Sellers shall take, or cause to be taken, all commercially reasonable actions
and do, or cause to be done, all things necessary or appropriate, consistent
with applicable Law, to consummate and make effective as soon as possible the
transactions contemplated hereby.

(b) Access to Records and Properties. Sellers shall (i) provide Purchaser and
its Related Persons reasonable access, upon reasonable notice and during normal
business hours, to the Facilities, offices and personnel of Sellers and to the
books and records of Sellers, related to the Business or the Acquired Assets as
reasonably requested by Purchaser if reasonably necessary to comply with the
terms of this Agreement or the Ancillary Agreements or any applicable Law;
(ii) furnish Purchaser with such financial and operating data and other
information with respect to the condition (financial or otherwise), businesses,
assets, properties or operations of Sellers related to the Business as Purchaser
shall reasonably request; and (iii) permit Purchaser to make such reasonable
inspections and copies thereof as Purchaser may require; provided, however, that
(A) any such access shall be conducted in a manner not to unreasonably interfere
with the businesses or operations of Sellers or the duties of any Employee,
(B) such access or information shall not, based on advice of counsel to the
Sellers, result in the waiver of any attorney-client privilege and (C) neither
Purchaser nor any of its Related Persons shall conduct or cause any invasive
sampling or testing with respect to the Owned Real Property or the Leased Real
Property without the prior written consent of Sellers (in their sole
discretion).

(c) Notification of Certain Matters. The Sellers shall give written notice to
the Purchaser promptly after becoming aware of (i) the occurrence of any event,
which would be likely to cause any condition set forth in Section 9.2 to be
unsatisfied in any material respect at any time from the date hereof to the
Closing Date or (ii) any notice or other communication from (A) any Person
alleging that the consent of such Person is or may be required in connection
with any of the transactions contemplated by this Agreement or (B) any
Governmental Authority in connection with any of the transactions contemplated
by this Agreement; provided, however, that the delivery of any notice pursuant
to this Section 6.1(c) shall not limit or otherwise affect the remedies
available hereunder to the Purchaser.

 

37



--------------------------------------------------------------------------------

(d) Disclosure Schedules and Supplements.

(i) Sellers shall provide the disclosure schedules (the “Schedules”) to this
Agreement within seven (7) days after the Execution Date. Purchaser shall
provide any Schedules for which it is responsible to Sellers within five
(5) days after receipt of the Schedules from Sellers.

(ii) Sellers shall notify Purchaser of, and shall supplement or amend the
Schedules to this Agreement with respect to any matter that makes it necessary
to correct any information in the Schedules to this Agreement or in any material
representation, warranty or covenant of Sellers that has been rendered
materially inaccurate thereby; provided, however, that the Sellers may not
supplement or amend any Schedule which adds or deletes, directly or indirectly,
any asset as an “Acquired Asset” or adds or deletes, directly or indirectly, any
Liability as an “Assumed Liability.” Each such notification and supplementation,
to the extent known, shall be made promptly after discovery thereof and no later
than three (3) days before the date set for the Closing. The Schedules shall be
deemed amended by all such supplements and amendments for all purposes (except
for purposes of determining whether the conditions set forth in Section 9.2(a)
of this Agreement have been satisfied), unless within ten (10) days from the
receipt of such supplement or amendment Purchaser provides notice in good faith
that the facts described in such supplement or amendment would reasonably be
expected to have a Material Adverse Effect on the Acquired Assets or the
Business.

(e) Conduct of Business Prior to Closing. From the Execution Date through the
Closing Date or the earlier termination of this Agreement, except as expressly
contemplated by this Agreement or with Purchaser’s prior written consent, and
except for any limitations directly imposed on Sellers as a result of, and
related to, their status as debtors-in-possession in the Bankruptcy Cases, and
except to the extent expressly required or permitted under the DIP Credit
Agreement, the Bankruptcy Code, other applicable Law or any ruling or order of
the Bankruptcy Court:

(i) Sellers shall not take any action that would reasonably be expected to
result in an Event of Default (as defined therein) under the DIP Credit
Agreement;

(ii) Sellers shall not directly or indirectly sell or otherwise transfer, or
offer, agree or commit (in writing or otherwise) to sell or otherwise transfer,
any of the Acquired Assets other than (A) the sale of inventory in the ordinary
course of business, (B) the use of cash collateral in accordance with the DIP
Credit Agreement or the DIP Orders or (C) pursuant to any Alternate Transaction
entered into in accordance with the Bidding Procedures Order and subsequently
approved by the Bankruptcy Court;

(iii) Sellers shall not permit, offer, agree or commit (in writing or otherwise)
to permit, any of the Acquired Assets to become subject, directly or indirectly,
to any Lien, Claim, Interest or Encumbrance, except for Permitted Liens, Liens
granted in connection with the DIP Credit Agreement and Liens set forth on
Schedule 4.5;

(iv) Sellers shall notify Purchaser promptly in writing of any Material Adverse
Effect;

 

38



--------------------------------------------------------------------------------

(v) Sellers shall not (1) increase the annual level of compensation payable or
to become payable by Sellers to any of their directors or Employees, other than
increases in the ordinary course of business to an Employee with a base salary
of less than $100,000 per year, (2) grant, or establish or modify any targets,
goals, pools or similar provisions in respect of, any bonus, benefit or other
direct or indirect compensation to or for any director or Employee, or increase
the coverage or benefits available under any (or create any new) Employee
Benefit Plan, or (3) enter into any employment, deferred compensation,
severance, consulting, non-competition or similar agreement (or amend any such
agreement) to which any Seller is a party or involving a director or Employee of
Sellers, except, in each case, as required by Law, or as required by any plans,
programs or agreements existing on the Execution Date and disclosed on Schedule
4.10(a) or Schedule 4.11(a);

(vi) Sellers shall comply in all material respects with all Laws applicable to
Sellers or having jurisdiction over the Business or any Acquired Asset;

(vii) Sellers shall not (1) enter into any Contract (other than in the ordinary
course of business) that would constitute a Material Contract, if in effect on
the Execution Date or (2) assume, amend, modify or terminate any Material
Contract to which any Seller is a party or by which any Seller is bound and that
is used in or related to the Business or the Acquired Assets (including any
Assigned Contract), or fail to exercise any renewal right with respect to any
Material Contract (including any Real Property Lease) that by its terms would
otherwise expire;

(viii) Sellers shall not cancel or compromise any material debt or claim or
waive or release any right of Sellers that constitutes an Acquired Asset;

(ix) Sellers shall not enter into any commitment for capital expenditures,
except pursuant to the Budget;

(x) Sellers shall not assign, sublet, pledge, encumber, terminate (other than
those Real Property Leases that will terminate by their terms), amend or modify
in any manner any Real Property Lease or Owned Real Property;

(xi) Subject to the impact of the Bankruptcy Cases on the Business, Sellers
shall use reasonable best efforts to (1) conduct the Business in substantially
the same manner as conducted as of the Execution Date only in the ordinary
course, (2) preserve the existing business organization and management of the
Business intact, (3) keep available the services of the Employees, to the extent
reasonably feasible, and (4) maintain the existing relations with customers,
distributors, suppliers, creditors, business partners, employees and others
having business dealings with the Business, to the extent reasonably feasible;

(xii) Sellers shall use best efforts to pay all accounts payable and collect all
Accounts Receivable only in the ordinary course of business;

 

39



--------------------------------------------------------------------------------

(xiii) Sellers shall at all times maintain all of the tangible Acquired Assets,
used, held for use or useful in the conduct of the Business and keep the same in
good repair, working order and condition (taking into consideration ordinary
wear and tear) and from time to time make, or cause to be made, all necessary or
appropriate repairs, replacements and improvements thereto consistent with past
practice;

(xiv) Sellers file all material Tax Returns and pay or deposit all material
Taxes on a timely basis and in accordance with past practice;

(xv) No Seller shall make or change any election, change an annual accounting
period, adopt or change any accounting method, file any amended Tax Return,
enter into any closing agreement, settle any Tax claim or assessment relating to
any Seller, surrender any right to claim a refund of Taxes, consent to any
extension or waiver of the limitation period applicable to any Tax claim or
assessment relating to any Seller, or take any other similar action relating to
the filing of any Tax Return or the payment of any Tax; and

(xvi) Sellers shall not take, or agree, commit or offer (in writing or
otherwise) to take, any actions in violation of the foregoing.

6.2 Pre-Closing Covenants of Purchaser. Purchaser covenants to Sellers that,
during the period from the Execution Date through and including the Closing or
the earlier termination of this Agreement, Purchaser shall take, or cause to be
taken, all commercially reasonable actions and to do, or cause to be done, all
things necessary or appropriate, consistent with applicable Law, to consummate
and make effective as soon as possible the transactions contemplated hereby;
provided that the foregoing shall not require Purchaser to participate as a
bidder in the Auction.

6.3 Antitrust Notification. If required, Sellers and Purchaser shall use their
reasonable best efforts to promptly obtain any clearance required under the HSR
Act for the consummation of this Agreement and the transactions contemplated
hereby and shall keep each other apprised of the status of any communications
with, and any inquiries or requests for additional information from, the United
States Federal Trade Commission and the United States Department of Justice and
shall comply promptly with any such inquiry or request. If required, the parties
hereto commit to instruct their respective counsel to cooperate with each other
and use reasonable best efforts to facilitate and expedite the identification
and resolution of any such issues and, consequently, the expiration of the
applicable HSR Act waiting period at the earliest practicable date. Said
reasonable best efforts and cooperation include counsel’s undertaking (i) to
keep each other appropriately informed of communications from and to personnel
of the reviewing antitrust authority, and (ii) to confer with each other
regarding appropriate contacts with and response to personnel of said antitrust
authority.

6.4 Transfer of Permits; Surety Bonds.

 

40



--------------------------------------------------------------------------------

(a) Permits. Except for those Permits that are not transferable by Law, Sellers
shall use reasonable best efforts to cause the issuance or transfer of all
Permits included in the Acquired Assets to Purchaser on or before the Closing
Date. Sellers shall give and make all notices and reports Sellers are required
to make to the appropriate Governmental Authorities and other Persons with
respect to the Permits that may be necessary for the sale of the Acquired Assets
to Purchaser at the Closing.

(b) Surety Bond Obligations. Both prior to and after the Closing Date, Sellers
shall use reasonable best efforts to (i) cooperate with Purchaser to cause the
transfer, if practicable, by the issuers of the surety bonds, performance bonds
and other instruments listed on Schedule 4.4(b) and any such surety bonds,
performance bonds and other similar instruments entered into by Sellers between
the Execution Date and the Closing Date (the “Surety Bonds”) for the benefit of
Purchaser to support the beneficiaries of such Surety Bonds as customers or
proposed customers of Purchaser after the Closing Date together with any
existing letters of credit, security deposits and cash collateral securing or
provided by the Sellers as credit support for the Surety Bonds, or
(ii) cooperate with Purchaser to provide the beneficiaries of each Surety Bond
with replacement or substitute surety bonds and to facilitate the transfer of
any existing letters of credit, security deposits and cash collateral for the
existing Surety Bonds to the issuer of such replacement or substitute surety
bonds for the benefit of Purchaser.

6.5 Employment Covenants and Other Undertakings.

(a) Employment. Purchaser shall offer to employ, on such terms and conditions of
employment as determined by Purchaser in its sole discretion, substantially all
of the Employees of Sellers. Only Employees of Sellers who are offered and then
accept such offer of employment with Purchaser will become a Purchaser Employee
after the Closing. Notwithstanding the foregoing, nothing in this Agreement
will, after the Closing Date, impose on Purchaser any obligation to retain any
Purchaser Employee in its employment. Except as described in the remaining
sentences of this Section 6.5, the employment of each such Purchaser Employee
with Purchaser will commence immediately after the Closing. In the case of any
individual who is offered employment by Purchaser and accepts such offer, but
who is absent from active employment and receiving short-term disability or
workers’ compensation benefits, the employment of any such individual with
Purchaser would commence upon his or her return to active work, and such
individual would become an Purchaser Employee as of such date. Purchaser
Employees will be given full credit for years of service with any Seller for
purposes of any employee benefit plan, program, policy or arrangement of
Purchaser to the same extent and purpose as such service was taken into account
by such Seller immediately prior to the Closing Date and credit Purchaser
Employees for any earned or accrued paid time off.

(b) Other Obligations. Except as otherwise required by Law, specified in this
Agreement, or otherwise agreed in writing by Purchaser or its Affiliates,
neither Purchaser nor its Affiliates shall be obligated to provide any
severance, separation pay, or other payments or benefits, including any key
employee retention payments, to any Employee on account of any termination of
such Employee’s employment on or before the Closing Date, and such benefits (if
any) shall remain obligations of Sellers.

 

41



--------------------------------------------------------------------------------

(c) Forms W-2 and W-4. Sellers and Purchaser shall adopt the “standard
procedure” for preparing and filing IRS Forms W-2 (Wage and Tax Statements) and
Forms W-4 (Employee’s Withholding Allowance Certificate) regarding the Purchaser
Employees. Under this procedure established by Revenue Procedure 2004-53,
Sellers (so long as they remain in existence) shall keep on file all IRS Forms
W-4 provided by the Purchaser Employees for the period required by applicable
Law concerning record retention and Purchasers will obtain new IRS Forms W-4
with respect to each Purchaser Employee.

(d) No Right to Continued Employment. Nothing contained in this Agreement shall
confer upon any Purchaser Employee any right with respect to continuance of
employment by Purchaser, nor shall anything herein interfere with the right of
Purchaser to terminate the employment of any Purchaser Employees at any time,
with or without notice, or restrict Purchaser, in the exercise of its business
judgment in modifying any of the terms or conditions of employment of the
Purchaser Employees after the Closing.

(e) Employee Communications. Prior to making any written or oral communications
to the Employees pertaining to their employment, termination, compensation,
benefit or other terms and conditions of employment that are affected by the
transactions contemplated by this Agreement, Sellers shall consult with
Purchaser and provide Purchaser with a copy of the intended communication.

(f) Employee Benefit Plans. As of the Closing, all of the Purchaser Employees
will cease participation in any of the Employee Benefit Plans that such
Purchaser Employees participated in immediately prior to the Closing that are
not Assumed Plans. In accordance with Treasury Regulation Section 54.4980B-9
Q&A-7, as of the Closing Date, Purchaser will assume all liability for providing
and administering all required notices and benefits under Section 4980B of the
Code and Part 6 of Subtitle B of Title I of ERISA (usually referred to as
“COBRA”) to all current and former employees of Sellers (including Purchaser
Employees). Prior to the Closing Date, Sellers shall provide to Purchaser
detailed information reasonably requested by Purchaser (including all pertinent
information concerning individuals who have elected or continue to have a right
to elect COBRA continuation coverage and/or any COBRA subsidy pursuant to the
American Recovery and Reinvestment Act of 2009) sufficient to enable Purchaser
to carry out its obligations under this Section 6.5(f). Sellers will have no
COBRA Liability to such current and former employees after the Closing Date,
except with respect to any violations of Law that occurred prior to the Closing
Date.

(g) Assumed Plans. Purchaser shall notify Sellers in writing no later than two
(2) Business Days prior to the Closing as to which Employee Benefit Plans
Purchaser shall adopt and assume, if any (the “Assumed Plans”). With respect to
each Assumed Plan, Purchaser or, any entity designated by Purchaser, will be
substituted for the applicable Seller as the plan sponsor under any such Assumed
Plan and Purchaser shall have all rights of such Seller thereunder, including
full authority to maintain, amend or terminate any such Assumed Plan at any
time, in Purchaser’s sole discretion. Sellers agree to cooperate with Purchaser
in adopting and effectuating any plan amendments to the Assumed Plans reasonably
requested by Purchaser, so long as such amendments are effective as of, or
after, the Closing Date and are consistent with applicable Law and other
agreements under which Sellers are obligated. The parties agree to cooperate in
all respects and take any actions necessary to implement the assumption by
Purchaser of the Assumed Plans. Before, or as soon as administratively
practicable after, the

 

42



--------------------------------------------------------------------------------

Closing, Sellers will provide Purchaser with (i) all records concerning
participation, vesting, accrual of benefits, payment of benefits, and election
forms of benefits under each Assumed Plan, and (ii) any other information
reasonably requested by Purchaser as necessary or appropriate for the
administration of each Assumed Plan, each subject to the provision of consent by
any Purchaser Employee to the extent and in the manner required by Law.
Purchaser will make all required filings or reports with or to the IRS, or any
other governmental agency, and the participants and their beneficiaries with
respect to each Assumed Plan on a timely basis for all plan years ending before,
on or after the Closing Date or as may be required with respect to such Assumed
Plan, provided the initial deadline for such filing or report is after the
Closing Date. All parties recognize that a reasonable transition period may be
necessary after the Closing Date and prior to Purchaser’s implementation of its
assumption of the Assumed Plans before full compliance with this Section 6.5 is
achieved, during which some or all of the Purchaser Employees and other
participants and beneficiaries of the Assumed Plans may not be able to (i) make
(and Purchaser may not be able to process) elective deferral contributions, loan
repayments, investment changes, distribution requests, benefit payment requests
or reimbursement requests or (ii) exercise or enjoy other rights or features of
the Assumed Plans, and that during such transition period Purchaser shall not be
considered to be in violation of this Section 6.5. Notwithstanding the
foregoing, Purchaser shall not assume or succeed to any of Sellers’ past,
current or future Liabilities (including any withdrawal liability, termination
liability or mass withdrawal liability) with respect to any multiemployer plan
to which any Seller or any ERISA Affiliate contributes or has ever contributed.

(h) Compliance with WARN Act. With respect to the Employees, Sellers will have
full responsibility under the WARN Act caused by any action of Sellers. Sellers
shall be responsible for all WARN Act Liabilities relating to the periods prior
to and on the Closing Date, including any such Liabilities that result from
Employees’ separation of employment from Sellers and/or Employees not becoming
Purchaser Employees pursuant to this Section 6.5.

(i) Successor Employer Status. Sellers shall provide Purchaser with all
necessary records and documentation required by Purchaser as a “successor
employer” within the meaning of Sections 3121 and 3306 of the Code.

6.6 Exclusivity. For the period beginning on the Execution Date until the date
of the Bankruptcy Court’s approval and entry of the Bidding Procedures Order,
Sellers and their respective Affiliates and Related Persons shall not, directly
or indirectly, (i) solicit, initiate discussions with or engage in negotiations
with any Person (whether such negotiations are initiated by Sellers or
otherwise), other than Purchaser and its Affiliates, relating to the acquisition
of any of the Acquired Assets (other than sales of inventory and dispositions of
assets, in each case in the ordinary course of business), whether by way of
purchase of equity or assets or otherwise (a “Potential Transaction”); or
(ii) enter into an agreement, letter of intent or similar document (whether or
not binding) with any Person, other than Purchaser or its Affiliates, providing
for or relating to any Potential Transaction. If Sellers or their respective
Affiliates or Related Persons receive an inquiry, offer or proposal relating to
any of the above (unsolicited or otherwise), Sellers shall immediately notify
Purchaser in writing. Upon the execution and delivery of this Agreement, Sellers
and their respective Affiliates and Related Persons shall immediately cease all
discussions, negotiations and communications with all other Persons regarding
any Potential Transaction until entry of the Bid Procedures Order.

 

43



--------------------------------------------------------------------------------

6.7 Casualty. Notwithstanding any provision in this Agreement to the contrary,
if, before the Closing, all or any portion of the Acquired Assets is
(a) condemned or taken by eminent domain, or (b) a material portion is damaged
or destroyed by fire or other casualty, Sellers shall notify Purchaser promptly
in writing of such fact, and (i) in the case of condemnation or taking, Sellers
shall assign or pay, as the case may be, any proceeds thereof to Purchaser at
the Closing, and (ii) in the case of fire or other casualty, Sellers shall, at
the option of Purchaser, either use any insurance proceeds to restore such
damage or assign such insurance proceeds therefrom to the Purchaser at Closing.
Notwithstanding the foregoing, the provisions of this Section 6.7 shall not in
any way modify the Purchaser’s other rights under this Agreement, including any
applicable right to terminate the Agreement if any condemnation, taking, damage
or other destruction resulted in a Material Adverse Effect.

6.8 Name Change. Within ten (10) days after the Closing Date, Sellers and their
Subsidiaries shall take such corporate and other actions necessary to change
their corporate and company names to ones that are not similar to, or confusing
with, their current names, including any necessary filings required by
applicable Law.

6.9 Release of Claims. At the Closing, Sellers shall provide a release of all
rights, claims or causes of action of Sellers arising under Chapter 5 of the
Bankruptcy Code.

6.10 Transition Services. The Parties shall cooperate with each other, and shall
use their reasonable best efforts to cause their respective Related Persons to
cooperate with each other, to provide an orderly transition of the Business from
Sellers to Purchaser and to minimize the disruption to the Business resulting
from the transactions contemplated hereby as requested by any Party, including
facilitating the transition of the business relationship with Regents of the
University of California acting on behalf of its Lawrence Hall of Science in
respect of the FOSS contracts and other key partner/client relationships.

6.11 Alternate Transactions. Subject to Section 11.3, nothing in this Agreement
shall restrict Sellers’ right to pursue one or more Alternate Transactions,
including marketing Sellers’ assets or providing due diligence materials, solely
to the extent permitted by the Bidding Procedures Order.

6.12 Post-Closing Access. On and after the Closing Date, upon reasonable advance
notice, Purchaser will afford promptly to Sellers (and their successors and
assigns) and their counsel, advisors and other agents reasonable access during
normal business hours to Purchaser’s properties, books, records, employees,
auditors and counsel to the extent necessary for financial reporting and
accounting matters, employee benefits matters, the preparation and filing of any
Tax returns, reports or forms, the defense of any Tax audit, Claim or
assessment, the reconciliation of Claims in the Bankruptcy Cases, to permit
Sellers to determine any matter relating to its rights and obligations
hereunder, or in connection with addressing any other issues arising in
connection with or relating to the Bankruptcy Cases; provided, however, that any
such access by Sellers shall not unreasonably interfere with the conduct of the
business of Purchaser;

 

44



--------------------------------------------------------------------------------

provided, further, that, subject to applicable Law, Purchaser may destroy
materials relating to the Purchased assets and Business after the two year
anniversary of Closing provided that it gives written notice to Sellers, to the
extent that Sellers are still in existence, with respect to its intent to do so
and gives Sellers the opportunity to make copies of the same prior to
destruction thereof.

6.13 Purchaser Financing Cooperation. From the Execution Date through and
including the Closing or the earlier termination of this Agreement, Sellers
shall use their reasonable best efforts to, and shall cause their officers,
employees and other representatives to use their respective reasonable best
efforts to assist Purchaser in obtaining any financing necessary to fund the
Business after the Closing, including by taking the following actions: (i) make
senior management, representatives and advisors of Sellers reasonably available
for meetings and due diligence sessions with prospective financing sources,
(ii) cooperate with prospective lenders, placement agents, initial purchasers
and their respective advisors in performing their due diligence, and
(iii) assist Purchaser in procuring credit agreements, hedging arrangements,
notes, mortgages, pledge and security documents, landlord waivers, estoppels,
consents, and approvals and other definitive financing documents or other
requested certificates or documents (including solvency certificates to the
extent required), it being understood that in no event shall Sellers be
obligated or required to execute any such document. Nothing in this Section 6.13
shall require such cooperation from Sellers to the extent it would unreasonably
interfere with the ongoing operations of Sellers.

ARTICLE 7

TAXES

7.1 Tax Matters.

(a) Purchaser and the Sellers agree that the Purchase Price is exclusive of any
Transfer Taxes. Purchaser shall promptly pay directly to the appropriate Tax
Authority all applicable Transfer Taxes that may be imposed upon or payable or
collectible or incurred in connection with this Agreement or the transactions
contemplated herein, or that may be imposed upon or payable or collectible or
incurred in connection with the transactions contemplated by this Agreement.

(b) In the event that Sellers elect to file a plan of reorganization or
liquidation in conjunction with the transactions contemplated by this Agreement,
Purchaser and Sellers covenant and agree that they will use their reasonable
best efforts to obtain an order from the Bankruptcy Court pursuant to section
1146 of the Bankruptcy Code exempting, to the maximum extent possible, the
Transfer of the Acquired Assets from Sellers to Purchaser from any and all
Transfer Taxes. To the extent the transactions contemplated by this Agreement or
any portion of the transactions contemplated by this Agreement are not exempt
from Transfer Taxes under section 1146 of the Bankruptcy Code, Purchaser shall
be responsible for and shall pay all Transfer Taxes in accordance with
Section 7.1. Purchaser and Sellers shall cooperate in providing each other with
any appropriate certification and other similar documentation relating to
exemption from Transfer Taxes (including any appropriate resale exemption
certifications), as provided under applicable Law.

 

45



--------------------------------------------------------------------------------

(c) Purchaser and Sellers agree to furnish, or cause their Affiliates to
furnish, to each other, upon request, as promptly as practicable, such
information and assistance relating to the Acquired Assets or the Business
(including access to books and records) as is reasonably necessary for the
filing of all Tax Returns, and making of any election related to Taxes, the
preparation for any audit by any taxing authority, and the prosecution or
defense of any claim, suit or proceeding relating to any Tax Return. Purchaser
and Sellers shall cooperate, and cause their Affiliates to cooperate, with each
other in the conduct of any audit or other proceeding related to Taxes and each
shall execute and deliver such powers of attorney and other documents as are
reasonably necessary to carry out the intent of this Section 7.1(c). Purchaser
and Sellers shall provide, or cause their Affiliates to provide, timely notice
to each other in writing of any pending or threatened tax audits, assessments or
litigation with respect to the Acquired Assets or the Business for any taxable
period for which the other party may have liability under this Agreement.
Purchaser and Sellers shall furnish, or cause their respective Affiliates to
furnish, to each other copies of all correspondence received from any taxing
authority in connection with any tax audit or information request with respect
to any taxable period for which the other party or its Affiliates may have
liability under this Agreement.

(d) Real and personal property Taxes and assessments, and all rents, utilities
and other charges, on the Acquired Assets for any taxable period commencing on
or prior to the Closing Date and ending after the Closing Date (the “Straddle
Period Property Tax”) shall be prorated on a per diem basis between Purchaser
and Sellers as of the Closing Date; provided, however, that Sellers shall not be
responsible for, or benefit from, any increased or decreased assessments on real
or personal property resulting from the transactions contemplated hereby. All
such prorations of Straddle Period Property Taxes shall be allocated so that
items relating to time periods ending on or prior to the Closing Date shall be
allocated to Sellers and items relating to time periods beginning after the
Closing Date shall be allocated to Purchaser. The amount of all such prorations
shall be settled and paid on the Closing Date. If any of the rates for the
Straddle Period Property Taxes for any taxable period commencing on or prior to
the Closing Date and ending after the Closing Date are not established by the
Closing Date, the prorations shall be made on the basis of such rates in effect
for the preceding taxable period. The apportioned obligations under this
Section 7.1(d) shall be shall be timely paid and all applicable filings made in
the same manner as set forth for the apportioned Transfer Taxes in
Section 7.1(a) and 7.1(b).

7.2 Waiver of Bulk Sales Laws. To the greatest extent permitted by applicable
Law, Purchaser and Sellers hereby waive compliance by Purchaser and Sellers with
the terms of any bulk sales or similar Laws in any applicable jurisdiction in
respect of the transactions contemplated by this Agreement. Purchaser shall
indemnify Sellers from and hold Sellers harmless from and against any
Liabilities, damages, costs and expenses (including reasonable attorneys’ fees)
resulting from or arising out of (i) the parties’ failure to comply with any
such bulk sales Laws in respect of the transactions contemplated by this
Agreement or (ii) any action brought or levy made as a result thereof. The Sale
Order shall exempt Sellers and Purchaser from compliance with any such Laws.

 

46



--------------------------------------------------------------------------------

ARTICLE 8

BANKRUPTCY COURT MATTERS

8.1 Sale Motion. Sellers shall file with the Bankruptcy Court on the Petition
Date, a motion or motions (the “Sale Motion”) seeking the Bankruptcy Court’s
approval of the Bidding Procedures Order (which shall include a provision
permitting payment of the Expense Reimbursement in accordance with this
Agreement) and the Sale Order. Sellers shall affix or submit to the Court a
true, correct and complete copy of this Agreement to the Sale Motion filed with
the Bankruptcy Court. The Sale Motion shall request, among other things, (i) the
scheduling of the date for the Auction to be commenced no later than March 25,
2013, and the date for the Sale Hearing to be not more than two (2) Business
Days after the Auction, (ii) the entry of the Bidding Procedures Order attached
as Exhibit C and (iii) the entry of the Sale Order attached as Exhibit B.

8.2 Sale Order. Sellers shall use reasonable best efforts to obtain entry of the
Sale Order approving the transactions contemplated by this Agreement and such
Sale Order shall be in form and substance satisfactory to Purchaser in its sole
discretion granting, among other things, that (i) such sale shall be, to the
fullest extent permitted by the Bankruptcy Code, pursuant to Sections 105,
363(b) and 363(f) of the Bankruptcy Code, free and clear of all Claims, Liens
and Liabilities, other than Permitted Liens and Assumed Liabilities; (ii) all
Contracts required to be assumed by Sellers and assigned to Purchaser are so
assumed and assigned free and clear of all Claims, Liens and Liabilities, other
than Permitted Liens and Assumed Liabilities, to the fullest extent permitted by
Section 365 of the Bankruptcy Code; (iii) Purchaser is deemed to have purchased
the Acquired Assets in good faith pursuant to Section 363(m) of the Bankruptcy
Code; and (iv) Sellers are authorized and directed to execute, upon request by
Purchaser, one or more assignments in form, substance, and number reasonably
acceptable to Purchaser, evidencing the conveyance of the Acquired Assets to
Purchaser and/or its Designees.

8.3 Procedure. Subject to its obligations as a debtor-in-possession, Sellers
shall promptly make any filings, take all actions and use reasonable best
efforts to obtain any and all relief from the Bankruptcy Court that is necessary
or appropriate to consummate the transactions contemplated by this Agreement and
the Ancillary Agreements. Sellers shall provide Purchaser with drafts of any and
all pleadings and proposed orders to be filed or submitted in connection with
this Agreement for Purchaser’s prior review and comment and shall cooperate with
Purchaser to make reasonable changes. Sellers agree to diligently prosecute the
entry of the Bidding Procedures Order and the Sale Order. In the event the entry
of the Bidding Procedures Order or the Sale Order shall be appealed, Sellers
shall use their reasonable best efforts to defend such appeal. Notwithstanding
the foregoing, any resulting changes to this Agreement or any Ancillary
Agreement or any resulting changes to the Orders shall be subject to Purchaser’s
approval in its sole discretion.

8.4 Purchaser Protections. Sellers shall pay to Purchaser the Expense
Reimbursement pursuant to the terms and conditions set forth in Section 11.3.

 

47



--------------------------------------------------------------------------------

ARTICLE 9

CONDITIONS PRECEDENT TO PERFORMANCE BY THE PARTIES

9.1 Conditions Precedent to Performance by Sellers. The obligation of Sellers to
consummate the transactions contemplated by this Agreement is subject to the
fulfillment, at or before the Closing, of the following conditions, any one or
more of which (other than the conditions contained in Section 9.1(c) and
Section 9.1(d)) may be waived by Sellers, in their sole discretion:

(a) Representations and Warranties of Purchaser. The representations and
warranties of Purchaser made in this Agreement that are qualified by a
materiality standard, in each case, shall be true and correct in all respects on
and as of the Closing Date (except for any such representation or warranty of
Purchaser made as of a specific date, which shall be true and correct in all
respects as of such specific date), and the representations and warranties of
Purchaser made in this Agreement that are not qualified by a materiality
standard, in each case, shall be true and correct in all material respects on
and as of the Closing Date (except for any such representation or warranty of
Purchaser made as of a specific date, which shall be true and correct in all
material respects as of such specific date).

(b) Performance of the Obligations of Purchaser. Purchaser shall have performed
in all material respects all obligations required under this Agreement or any
Ancillary Agreement to which it is party that are to be performed by it at or
before the Closing (except with respect to (i) the obligation to pay the
Purchase Price in accordance with the terms of this Agreement (which shall be
paid at the Closing) and (ii) any obligations qualified by a materiality
standard, which obligations shall be performed in all respects as required under
this Agreement).

(c) Bankruptcy Court Approval. The Sale Order shall have been entered by the
Bankruptcy Court, shall not have been modified, amended, rescinded or vacated in
any respect and shall not be subject to a stay.

(d) No Violation of Orders. No preliminary or permanent injunction or other
order of any Governmental Authority or Law that prevents the consummation of the
transactions contemplated hereby shall be in effect.

(e) Bidding Procedures Order. The Bidding Procedures Order shall have been
entered by the Bankruptcy Court, shall not have been modified, amended,
rescinded or vacated in any respect and shall not be subject to a stay.

(f) Assumption and Assignment of Contracts. Subject to Section 2.5, the Assigned
Contracts designated hereunder as Assigned Contracts shall be so assumed and
assigned to Purchaser by order of the Bankruptcy Court.

(g) HSR. To the extent applicable, all waiting periods under the HSR Act
applicable to this Agreement shall have expired or been terminated.

(h) Deliveries. Purchaser shall have made the deliveries referenced in
Section 10.3.

 

48



--------------------------------------------------------------------------------

9.2 Conditions Precedent to the Performance by Purchaser. The obligations of
Purchaser to consummate the transactions contemplated by this Agreement are
subject to the fulfillment, at or before the Closing, of the following
conditions, any one or more of which (other than the conditions contained in
Section 9.2(c), Section 9.2(d) and Section 9.2(e), except as expressly provided
therein) may be waived by Purchaser, in its sole discretion:

(a) Representations and Warranties of Sellers. The representations and
warranties of Sellers made in this Agreement that are qualified by a materiality
standard, in each case, shall be true and correct in all respects on and as of
the Closing Date (except for any such representation or warranty of Purchaser
made as of a specific date, which shall be true and correct in all respects as
of such specific date), and the representations and warranties of Sellers made
in this Agreement that are not qualified by a materiality standard, in each
case, shall be true and correct in all material respects on and as of the
Closing Date (except for any such representation or warranty of Purchaser made
as of a specific date, which shall be true and correct in all material respects
as of such specific date).

(b) Performance of the Obligations of Sellers. Sellers shall have performed in
all material respects all obligations required under this Agreement or any
Ancillary Agreement to which each of them is party that are to be performed by
them at or before the Closing (except with respect to any obligations qualified
by a materiality standard, which obligations shall be performed in all respects
as required under this Agreement).

(c) DIP Orders. The DIP Orders shall be in full force and effect, shall not be
the subject of a pending appeal and shall not have been stayed, vacated,
modified or supplemented without the prior written consent of Purchaser.

(d) Bankruptcy Court Approval. The Sale Order shall have been entered in form
and substance reasonably acceptable to Purchaser by the Bankruptcy Court, shall
not have been modified, amended, rescinded or vacated in any respect and shall
not be subject to a stay.

(e) No Violation of Orders. No preliminary or permanent injunction or other
order of any Governmental Authority or Law that prevents the consummation of the
transactions contemplated hereby shall be in effect.

(f) Bidding Procedures Order. The Bidding Procedures Order shall have been
entered by the Bankruptcy Court, shall not have been modified, amended,
rescinded or vacated in any respect and shall not be subject to a stay.

(g) Material Adverse Effect. There shall not have occurred a Material Adverse
Effect.

(h) Assumption and Assignment of Contracts. Subject to Section 2.5, the Assigned
Contracts designated hereunder as Assigned Contracts shall be so assumed and
assigned to Purchaser by order of the Bankruptcy Court reasonably satisfactory
to Purchaser.

(i) HSR. To the extent applicable, all waiting periods under the HSR Act
applicable to this Agreement shall have expired or been terminated.

 

49



--------------------------------------------------------------------------------

(j) Consents and Approvals. All consents and approvals listed on Schedule 9.2(j)
or waivers thereof shall have been obtained.

(k) Deliveries. Sellers shall have made the deliveries referenced in Section
10.2.

ARTICLE 10

CLOSING AND DELIVERIES

10.1 Closing. The consummation and effectuation of the transactions contemplated
hereby pursuant to the terms and conditions of this Agreement (the “Closing”)
shall be held two (2) Business Days after the date that all conditions to the
parties’ obligations to consummate the transactions contemplated herein have
been satisfied (the “Closing Date”) (except for closing conditions that by their
terms can only be satisfied on the Closing Date) or, if applicable, waived by
the appropriate party or parties, at 10:00 a.m., local time, at the offices of
Akin Gump Strauss Hauer & Feld LLP, One Bryant Park, New York, New York 10036,
or on such other date or at such other place and time as may be mutually agreed
to in writing by the parties. All proceedings to be taken and all documents to
be executed and delivered by all parties at the Closing shall be deemed to have
been taken and executed simultaneously and no proceedings shall be deemed to
have been taken nor documents executed or delivered until all have been taken,
executed and delivered.

10.2 Sellers’ Deliveries. At the Closing:

(a) the sale, transfer, assignment, conveyance and delivery by Sellers of the
Acquired Assets to Purchaser shall be effected by the execution and delivery by
Sellers of (i) the Bill of Sale, (ii) the Assignment and Assumption Agreement
and (iii) such other Ancillary Agreements (including additional bills of sale,
endorsements, assignments and other instruments of transfer and conveyance) as
requested by Purchaser in form and substance reasonably satisfactory to
Purchaser;

(b) Sellers shall deliver an officer’s certificate, duly executed by an officer
of Sellers, certifying the matters set forth in Section 9.2(a) and
Section 9.2(b), in form and substance reasonably satisfactory to Purchaser;

(c) Each Seller shall deliver a non-foreign affidavit dated as of the Closing
Date in form and substance required under Treasury Regulations issued pursuant
to Section 1445 of the Code so that Purchaser is exempt from withholding any
portion of the Purchase Price;

(d) Sellers shall deliver a certified copy of the Sale Order; and

(e) duly executed special warranty deeds (or local equivalent) in customary form
and substance reasonably satisfactory to Sellers and Purchaser conveying to
Purchaser good and marketable fee title to the Owned Real Property free and
clear of all Encumbrances other than Permitted Liens.

 

50



--------------------------------------------------------------------------------

10.3 Purchaser’s Deliveries. At the Closing,

(a) Purchaser shall pay the Purchase Price;

(b) Purchaser shall deliver an officer’s certificate, duly executed by an
officer of Purchaser, certifying the matters set forth in Section 9.1(a) and
Section 9.1(b), in form and substance reasonably satisfactory to Sellers;

(c) Purchaser shall deliver a release whereby Purchaser and its Affiliates will
release Sellers, its Affiliates and all present and former directors, officers,
employees, agents and advisors (including legal counsel and financial advisors)
of Sellers against any and all Claims, Liabilities, or other obligations arising
prior to the Closing Date, in form and substance reasonably satisfactory to
Sellers; and

(d) Purchaser shall execute and deliver to Sellers the Assignment and Assumption
Agreement.

ARTICLE 11

TERMINATION

11.1 Conditions of Termination. This Agreement may be terminated only in
accordance with this Section 11.1. This Agreement may be terminated at any time
before the Closing as follows:

(a) by mutual written consent of SS and Purchaser;

(b) automatically and without any action or notice by either SS to Purchaser, or
Purchaser to SS, immediately upon:

(i) the issuance of a final and nonappealable order, decree or ruling by a
Governmental Authority to restrain, enjoin or otherwise prohibit the transfer of
the Acquired Assets contemplated hereby;

(ii) the acceptance by Sellers of an Alternate Transaction if, and only if,
Purchaser is not designated as the backup bidder at the completion of the
Auction; or

(iii) the consummation of an Alternate Transaction.

(c) by Purchaser:

(i) if the Bankruptcy Court has not entered (a) an interim order with respect to
the DIP Credit Agreement within three (3) business days of the Petition Date and
(b) a final order with respect to the DIP Credit Agreement within twenty-five
(25) days of the Petition Date, in each case, (x) which date Purchaser may waive
or extend in its sole discretion and (y) in form and substance acceptable to
Purchaser in its sole discretion;

 

51



--------------------------------------------------------------------------------

(ii) if the Bidding Procedures Order shall not have been entered by February 15,
2013 (or such later date as Purchaser may have designated in writing to SS);

(iii) if the Auction has not commenced by March 25, 2013 (or such later date as
Purchaser may have designated in writing to SS);

(iv) if the Bankruptcy Court has not entered the Sale Order by March 27, 2013
(or such later date as Purchaser may have designated in writing to SS);

(v) if there has been a material violation or breach by any Seller of any
representation, warranty or covenant contained in this Agreement which (x) has
rendered the satisfaction of any condition to the obligations of Purchaser
impossible or is not curable or, if curable, has not been cured within ten
(10) business days following receipt by Sellers of written notice of such breach
from Purchaser, and (y) has not been waived by Purchaser; provided that
Purchaser shall not have the right to terminate this Agreement under this
Section 11.1(c)(v) if Purchaser is then in material breach of this Agreement;

(vi) if the Closing shall not have occurred by the fifteenth (15th) day after
the entry of the Sale Order and such failure to close is not caused by or the
result of Purchaser’s breach of this Agreement;

(vii) if, prior to the Closing Date, Sellers’ Bankruptcy Cases shall be
converted into a case under Chapter 7 of the Bankruptcy Code or dismissed, or if
a trustee is appointed in the Bankruptcy Cases;

(viii) if any Event of Default (as defined in the DIP Credit Agreement) shall
have occurred, subject to any applicable cure period, or Purchaser’s obligations
under the DIP Credit Agreement are terminated;

(ix) if any consent or approval listed on Schedule 9.2(j) has not been obtained
(or the receipt thereof has not been waived by Purchaser);

(x) if there shall be excluded from the Acquired Assets any Assigned Contract
that is not assignable or transferable pursuant to the Bankruptcy Code or
otherwise without the consent of any Person other than Sellers, to the extent
that such consent shall not have been given prior to the Closing and the
exclusion of such Assigned Contract would reasonably be expected to have a
Material Adverse Effect; or

(xi) within five (5) Business Days after delivery thereof, if Purchaser is not
satisfied, in its sole discretion, with any disclosure in the Schedules after
delivery of the Schedules by Sellers in accordance with Section 6.1(d)(i).

(xii) if Sellers disclose, or Purchaser otherwise discovers, the existence of a
Material Adverse Effect.

 

52



--------------------------------------------------------------------------------

(d) by SS, if there has been a material violation or breach by Purchaser of any
agreement or any representation or warranty contained in this Agreement which
(A) has rendered the satisfaction of any condition to the obligations of Sellers
impossible or is not curable or, if curable, has not been cured within ten
(10) business days following receipt by Purchaser of written notice of such
breach from Sellers, and (B) has not been waived by Sellers; provided that SS
shall not have the right to terminate this Agreement under this Section 11.1(d)
if Sellers are then in material breach of this Agreement.

11.2 Effect of Termination. In the event of termination pursuant to
Section 11.1, this Agreement shall become null and void and have no effect and
neither party shall have any Liability to the other (other than those provisions
of Article 11 and Article 12 that expressly survive termination or obligations
to be performed on or after the Closing), except that Purchaser or Sellers shall
be liable to the other party for any damages suffered by such party on account
of any prior material or willful breach hereof by Purchaser or Sellers, as
applicable.

11.3 Expense Reimbursement.

(a) If this Agreement is terminated pursuant to any provision of Section 11.1
other than Section 11.1(d), then Purchaser shall be deemed to have earned the
Expense Reimbursement. The Expense Reimbursement shall be paid in cash, without
further order of the Bankruptcy Court, promptly following such termination.

(b) The parties acknowledge that the agreements contained in this Section 11.3
are an integral part of the transactions contemplated by this Agreement and that
without these agreements neither Sellers nor Purchaser would enter into this
Agreement.

(c) Payments pursuant to this Section 11.3 shall be an administrative expense
priority obligation under Section 364(c)(1) of the Bankruptcy Code with priority
over all expenses of the kind specified in Sections 503(b) and 507 of the
Bankruptcy Code, subject to any super-priority claims of Sellers’ post-petition
lenders, and in all circumstances subject to the rights of the lenders under the
ABL Credit Agreements, the Pre-Petition Credit Agreement and the DIP Credit
Agreement.

ARTICLE 12

MISCELLANEOUS

12.1 Survival. Except for the provisions of Article 12, no representations,
warranties, covenants and agreements of Sellers and Purchaser made in this
Agreement shall survive the Closing Date except where, and only to the extent
that, the terms of any such covenant or agreement expressly provide for
obligations extending after the Closing. Sellers hereby acknowledge that the
obligation to pay the Expense Reimbursement (to the extent due hereunder) shall
survive the termination of this Agreement, and shall have administrative status
against Sellers and their respective estates.

 

53



--------------------------------------------------------------------------------

12.2 Further Assurances. At the request and the sole expense of the requesting
party, Purchaser or Sellers, as applicable, shall execute and deliver, or cause
to be executed and delivered, such documents as Purchaser or Sellers, as
applicable, or their respective counsel may reasonably request to effectuate the
purposes of this Agreement and the Ancillary Agreements. Each party shall use
reasonable best efforts to take, or cause to be taken, all other actions and to
do, or cause to be done, all other things reasonably necessary, proper or
advisable to consummate and make effective as promptly as practicable the
transactions contemplated hereby.

12.3 Successors and Assigns.

(a) In accordance with Section 3.3, Purchaser shall have the right prior to
Closing to assign its rights to receive all or any part of the Acquired Assets
and its obligations to assume all or any part of the Assumed Liabilities, in
each case, to one or more Designees, provided that no such assignment shall
relieve Purchaser of any of its obligations hereunder.

(b) Sellers shall not assign this Agreement or any of their rights or
obligations hereunder and any such assignment shall be void and of no effect.
This Agreement shall inure to the benefit of and shall be binding upon the
successors and permitted assigns of the parties hereto, including any trustee
appointed in any of the Bankruptcy Cases or subsequent Chapter 7 cases and
Sellers, if the Bankruptcy Cases are dismissed.

12.4 Governing Law; Jurisdiction. This Agreement shall be construed, performed
and enforced in accordance with, and governed by, the Laws of the State of New
York (without giving effect to the principles of conflicts of Law thereof),
except to the extent that the Laws of such state are superseded by the
Bankruptcy Code or other applicable federal Law. For so long as Sellers are
subject to the jurisdiction of the Bankruptcy Court, the parties irrevocably
elect, as the sole judicial forum for the adjudication of any matters arising
under or in connection with the Agreement, and consent to the exclusive
jurisdiction of, the Bankruptcy Court. After Sellers are no longer subject to
the jurisdiction of the Bankruptcy Court, the parties irrevocably elect, as the
sole judicial forum for the adjudication of any matters arising under or in
connection with this Agreement, and consent to the jurisdiction of, any state or
federal court having competent jurisdiction in New York.

12.5 Expenses. Except as otherwise provided in this Agreement, each of the
parties shall pay their own expenses in connection with this Agreement and the
transactions contemplated hereby, including any legal and accounting fees and
commissions or finder’s fees, whether or not the transactions contemplated
hereby are consummated. Purchaser shall pay the cost of all surveys, title
insurance policies and title reports ordered by Purchaser.

12.6 Severability. In the event that any part of this Agreement is declared by
any Governmental Authority to be null, void or unenforceable, a suitable and
equitable provision shall be substituted therefor in order to carry out, so far
as may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision, said provision shall survive to the extent it is not so
declared, and all of the other provisions of this Agreement shall remain in full
force and effect only if, after excluding the portion deemed to be unenforceable
and the application of any provision so substituted, the remaining terms shall
provide for the consummation of the transactions contemplated hereby in
substantially the same manner as originally set forth at the later of (a) the
Execution Date and (b) the date this Agreement was last amended.

 

54



--------------------------------------------------------------------------------

12.7 Notices.

(a) All notices, requests, demands, consents and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (i) on
the date of service, if served personally on the party to whom notice is to be
given; (ii) on the day after delivery to Federal Express or similar overnight
courier or the Express Mail service maintained by the United States Postal
Service addressed to the party to whom notice is to be given, if served via
Federal Express or similar overnight courier or Express Mail service; (iii) on
the date sent by facsimile, with confirmation of transmission, if sent during
normal business hours of the recipient, if not, then on the next Business Day;
or (iv) on the third day after mailing, if mailed to the party to whom notice is
to be given, by first class mail, registered or certified, postage prepaid and
properly addressed, to the party as follows:

 

If to Sellers:    School Specialty, Inc.    W6316 Design Drive    Greenville, WI
54942    Attn: Michael P. Lavelle, CEO    Fax: (920) 882-5863 With a copy to
(which shall not constitute notice):    Paul, Weiss, Rifkind, Wharton & Garrison
LLP    1285 Avenue of the Americas    New York, NY 10019-6064    Attn: Jeffrey
Saferstein and Tarun Stewart    Fax: (212) 492-0347 If to Purchaser:    c/o
Bayside Finance, LLC    500 Boylston Street    13th Floor    Boston, MA 02116   
Attn: Jackson Craig    Fax: (617) 262-1505 With a copy to (which shall not
constitute notice):    Akin Gump Strauss Hauer & Feld LLP    One Bryant Park   
New York, NY 10036    Attn: Michael S. Stamer and Stephen B. Kuhn    Fax:
(212) 872-1002

 

55



--------------------------------------------------------------------------------

(b) Any party may change its address or facsimile number for the purpose of this
Section 12.7 by giving the other parties written notice of its new address in
the manner set forth above.

12.8 Amendments; Waivers. This Agreement may be amended or modified, and any of
the terms, covenants, representations, warranties or conditions hereof may be
waived, only by a written instrument executed by Purchaser and Sellers, or in
the case of a waiver, by the party waiving compliance. Any waiver by any party
of any condition, or of the breach of any provision, term, covenant,
representation or warranty contained in this Agreement, in any one or more
instances, shall not be deemed to be or construed as a furthering or continuing
waiver of any such condition, or of the breach of any other provision, term,
covenant, representation or warranty of this Agreement.

12.9 Entire Agreement. This Agreement and the Ancillary Agreements, including
all schedules and exhibits hereto and thereto, contain the entire understanding
between the parties with respect to the transactions contemplated hereby and
supersede and replace all prior and contemporaneous agreements and
understandings, oral or written, with regard to such transactions.

12.10 Sellers Disclosures. After notice to and consultation with Purchaser,
Sellers shall be entitled to disclose, if required by applicable Law or by order
of the Bankruptcy Court, this Agreement and all information provided by
Purchaser in connection herewith to the Bankruptcy Court, the United States
Trustee, parties in interest in the Bankruptcy Cases and other Persons bidding
on assets of Sellers. Other than statements made in the Bankruptcy Court (or in
pleadings filed therein), Sellers shall not issue (prior to, on or after the
Closing) any press release or make any public statement or public communication
with respect to this Agreement or the transactions contemplated hereby without
the prior written consent of Purchaser, which consent shall not be unreasonably
withheld, delayed or conditioned. The foregoing shall not prevent Sellers from
publishing the existence or terms of this Agreement (or the Agreement itself) as
necessary in the Sale Motion or otherwise in connection with the Bankruptcy
Cases.

12.11 Headings. The article and section headings in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.

12.12 Electronic Delivery; Counterparts. This Agreement and any signed agreement
or instrument entered into in connection with this Agreement, and any amendments
hereto or thereto, may be executed in one or more counterparts, all of which
shall constitute one and the same instrument. Any such counterpart, to the
extent delivered by means of a facsimile machine or by .pdf, .tif, .gif, .jpg or
similar attachment to electronic mail (any such delivery, an “Electronic
Delivery”) shall be treated in all manner and respects as an original executed
counterpart and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. At the request
of any party hereto, each other party hereto shall re-execute the original form
of this Agreement and deliver such form to all other parties. No party hereto
shall raise the use of Electronic Delivery to deliver a signature or the fact
that any signature or agreement or instrument was transmitted or communicated
through the

use of Electronic Delivery as a defense to the formation of a contract, and each
such party forever waives any such defense, except to the extent such defense
relates to lack of authenticity.

 

56



--------------------------------------------------------------------------------

12.13 Waiver of Jury Trial.

(a) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY LITIGATION, ACTION, PROCEEDING, CROSS-CLAIM, OR COUNTERCLAIM IN ANY COURT
(WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF, RELATING TO OR
IN CONNECTION WITH (i) THIS AGREEMENT OR THE VALIDITY, PERFORMANCE,
INTERPRETATION, COLLECTION OR ENFORCEMENT HEREOF OR (ii) THE ACTIONS OF SUCH
PARTY IN THE NEGOTIATION, AUTHORIZATION, EXECUTION, DELIVERY, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF. EACH PARTY HERETO ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO THIS AGREEMENT, AND THAT EACH WILL
CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH
LEGAL COUNSEL OF ITS OWN CHOOSING, OR HAS HAD AN OPPORTUNITY TO DO SO, AND THAT
IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS, HAVING HAD THE
OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL.

(b) THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS, OR MODIFICATIONS TO THIS AGREEMENT. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT WITHOUT A JURY.

12.14 Third Party Beneficiaries. No provision of this Agreement (including
Section 6.5) is intended to confer upon any Person other than the parties hereto
any rights or remedies hereunder.

12.15 Specific Performance. Sellers and Purchaser agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
Accordingly, Sellers and Purchaser shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, in addition to any other remedy to
which they are entitled at Law or in equity.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

57



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Asset Purchase Agreement
to be executed by their respective officers thereunto duly authorized as of the
date first above written.

 

PURCHASER: BAYSIDE SCHOOL SPECIALTY, LLC By:   /s/ Richard Siegel   Name:  
Richard Siegel   Its:   Authorized Signatory

[SIGNATURE PAGE TO AMENDED AND RESTATED ASSET PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

SELLERS: SCHOOL SPECIALTY, INC. By:   /s/ David N. Vander Ploeg   Name:   David
N. Vander Ploeg   Title:   CFO and Treasurer CLASSROOMDIRECT.COM, LLC By:   /s/
David N. Vander Ploeg   Name:   David N. Vander Ploeg   Title:   Vice President
and Treasurer DELTA EDUCATION, LLC By:   /s/ David N. Vander Ploeg   Name:  
David N. Vander Ploeg   Title:   Vice President and Treasurer SPORTIME, LLC By:
  /s/ David N. Vander Ploeg   Name:   David N. Vander Ploeg   Title:   Vice
President and Treasurer CHILDCRAFT EDUCATION CORP. By:   /s/ David N. Vander
Ploeg   Name:   David N. Vander Ploeg   Title:   Vice President and Treasurer

[SIGNATURE PAGE TO AMENDED AND RESTATED ASSET PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

SELLERS: BIRD-IN-HAND WOODWORKS, INC. By:   /s/ David N. Vander Ploeg   Name:  
David N. Vander Ploeg   Title:   Vice President and Treasurer CALIFONE
INTERNATIONAL, INC. By:   /s/ David N. Vander Ploeg   Name:   David N. Vander
Ploeg   Title:   Vice President and Treasurer PREMIER AGENDAS, INC. By:   /s/
David N. Vander Ploeg   Name:   David N. Vander Ploeg   Title:   Vice President
and Treasurer FREY SCIENTIFIC, INC. By:   /s/ David N. Vander Ploeg   Name:  
David N. Vander Ploeg   Title:   Vice President and Treasurer SAX ARTS & CRAFTS,
INC. By:   /s/ David N. Vander Ploeg   Name:   David N. Vander Ploeg   Title:  
Vice President and Treasurer

[SIGNATURE PAGE TO AMENDED AND RESTATED ASSET PURCHASE AGREEMENT]